                                                                                                                     1



 1                                UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF VIRGINIA
 2                                  Charlottesville Division

 3   A T L A N T I C C O A S T P I P E L I N E, L L C . ,           Civil No. 3:18cv00006

 4                                P l a i n t i f f s,

 5                     vs.                                          C h a r l o t t e s v i l l e, V i r g i n i a

 6   0 . 0 7 A C R E S, M O R E O R L E S S,
     I n N E L S O N C O U N T Y, V I R G I N I A,
 7   LOCATED ON PARCEL IDENTIFICATION
     NO. 19-3-2A, and
 8   F E N T O N F A M I L Y H O L D I N G S, L L C .
                                                                    1:50 p.m.
 9                                D e f e n d a n t.                June 19, 2019

10
                                 TRANSCRIPT OF MOTIONS HEARING
11                            BEFORE THE HONORABLE NORMAN K. MOON
                               UNITED STATES SENIOR DISTRICT JUDGE
12
     A P P E A R A N C E S:
13
     F o r t h e P l a i n t i f f s:                       RICHARD HOLZHEIMER
14                                                          KANG HE
                                                            McGuireWoods LLP
15                                                          1750 Tysons Blvd., Suite 1800
                                                            T y s o n s C o r n e r, V A 2 2 1 0 2
16
     F o r t h e D e f e n d a n t s:                       BRIAN GERARD KUNZE
17                                                          BLAKE WILLIS
                                                            W a l d o & L y l e, P . C .
18                                                          301 W. Freemason Street
                                                            N o r f o l k, V A 2 3 5 1 0
19
     C o u r t R e p o r t e r:                             S o n i a F e r r i s, R P R , O C R
20                                                          U.S. Court Reporter
                                                            116 N. Main St.              Room 314
21                                                          H a r r i s o n b u r g, V A 2 2 8 0 2
                                                            5 4 0 . 4 3 4 . 3 1 8 1.   Ext. 7
22

23

24
     P r o c e e d i n g s r e c o r d e d b y m e c h a n i c a l s t e n o g r a p h y; t r a n s c r i p t
25   p r o d u c e d b y c o m p u t e r.
                                                                                                               2



 1                 T H E C O U R T:     G o o d a f t e r n o o n.    We'll start going

 2   t h r o u g h s o m e o f t h e s e m o t i o n s.

 3                 W e ' l l s t a r t w i t h t h e p l a i n t i f f t h e n.

 4                 M R . H O L Z H E I M E R:      T h a n k y o u , Y o u r H o n o r.      Rick

 5   H o l z h e i m e r o n b e h a l f o f A t l a n t i c C o a s t P i p e l i n e.       I also have

 6   with me Mr. Kang He.

 7                 I'd like to start with the motion in limine to

 8   e x c l u d e M r . F e n t o n' s o p i n i o n s r e g a r d i n g t h e v a l u a t i o n o f t h e

 9   p r o p e r t y.

10                 Y o u r H o n o r, o n t h e l a s t d a y o f d i s c o v e r y, t h e F e n t o n

11   Inn supplemented their discovery responses to identify

12   M r . F e n t o n a s t e s t i f y i n g a s t o t h e v a l u e o f $ 6 . 3 m i l l i o n,

13   a p p r o x i m a t e l y, f o r t h e v a l u e o f t h e p r o p e r t y.          This is the

14   first time they had supplemented and identified him as

15   t e s t i f y i n g a s t o v a l u e, a n d i n t h a t t h e y h a d m a d e u p - - t h e y

16   identified the various attributes that made up the

17   $ 6 . 3 m i l l i o n, i n c l u d i n g $ 3 . 1 m i l l i o n, a p p r o x i m a t e l y, t o

18   r e c o n s t r u c t t h e i n n ; $ 2 0 0 , 0 0 0 t o r e c o n s t r u c t t h e c a b i n;

19   $ 7 8 0 , 0 0 0 t o d o s i t e w o r k; $ 4 1 4 m i l l i o n d o l l a r s - - t h o u s a n d

20   d o l l a r s, a p p r o x i m a t e l y, f o r d e s i g n e r a n d a r c h i t e c t f e e s ; a n d

21   then a million dollars in potential for the property -- or

22   " f u t u r e p o t e n t i a l" w a s h o w i t w a s i d e n t i f i e d.          Y o u r H o n o r,

23   we're asking that the Court strike this and we move in limine

24   the Court bar the entry of this information before the jury

25   f o r n u m e r o u s r e a s o n s.       F i r s t a n d f o r e m o s t, Y o u r H o n o r, w e h a d
                                                                                                               3



 1   o r i g i n a l l y t a k e n t h e d e p o s i t i o n o f t h e l a n d o w n e r e n t i t y,

 2   F e n t o n F a m i l y H o l d i n g s, a n d w e n o t i c e d a 3 0 ( b ) ( 6 ) a n d

 3   identified Interrogatories asking if the entity was going to

 4   h a v e a n y o n e t e s t i f y i n g a s t o t h e v a l u e, a n d i n t h e i r

 5   i n t e r r o g a t o r y r e s p o n s e s, t h e y o n l y i d e n t i f i e d t h e i r e x p e r t,

 6   Mr. Ray, and did not identify any other opinions at that

 7   t i m e.    W e t o o k M r . F e n t o n' s d e p o s i t i o n.      He was identified as

 8   a c o r p o r a t e d e s i g n e e, a n d i d e n t i f i e d s p e c i f i c a l l y i n t h o s e

 9   categories for any and all information regarding the value of

10   t h e p r o p e r t y, d a m a g e s, a n d t h e v a r i o u s e s t i m a t es .       At that

11   t i m e, M r . F e n t o n t e s t i f i e d t h a t h e h a d , q u o t e - - n o t q u o t e - -

12   b u t i n s u m m a r y, o n 1 6 1 o f h i s d e p o s i t i o n - - h e s a i d h e h a d n o

13   o p i n i o n s t h a t w e r e s e p a r a t e f r o m t h e i r e x p e r t, M r . R a y .

14                 Y o u r H o n o r, i n r e l y i n g o n t h a t , w e h a v e p r e p a r e d t h e

15   c a s e a n d w e h a v e a c t e d a c c o r d i n g l y.      Here on the last day of

16   d i s c o v e r y, t h e e n t i t y i d e n t i f i e d a n d s u p p l e m e n t e d t h a t

17   M r . F e n t o n w a s , f o r t h e f i r s t t i m e, a c t u a l l y i d e n t i f y i n g a n d

18   t e s t i f y i n g a s t o t h o s e.     Y o u r H o n o r, w e b e l i e v e t h e C o u r t

19   should strike that.                 F i r s t a n d f o r e m o s t, p r o c e d u r a l l y, a n d

20   u n d e r t h e d i s c o v e r y r u l e s, a n d a s b o u n d b y t h e 3 0 ( b ) ( 6 )

21   d e p o s i t i o n t h a t w e t o o k , t i m e l y, w e l l b e f o r e t h e c l o s e o f

22   d i s c o v e r y, t h e y d i d n o t i d e n t i f y a n d a t t h a t t i m e - - a n y

23   opinions by him.               At that time, he was the 30(b)(6) corporate

24   d e s i g n e e, w h o h a d a n o b l i g a t i o n t o b e p r e p a r e d t o t e s t i f y

25   fully as to all of the facts and opinions that were noted in
                                                                                                                4



 1   t h e 3 0 ( b ) ( 6 ) c a t e g o r i e s, a n d t h o s e c a t e g o r i e s s p e c i f i c a l l y

 2   i n c l u d e d t h e f a i r m a r k e t v a l u e o f t h e p r o p e r t y, i m p r o v e m e n t s,

 3   v a l u e f o r t h e e a s e m e n t s, v a l u e f o r t h e r e s i d u e, a n d a n y

 4   d a m a g e s.      A t t h a t t i m e , h e s a i d h e d i d n o t h a v e a n y o p i n i o n s,

 5   and we're relying on what Mr. Ray's opinions would be as

 6   t h e i r e x p e r t a p p r a i s e r.

 7                    Y o u r H o n o r, s u p p l e m e n t i n g s o m e t h i n g o n t h e l a s t d a y

 8   of discovery after the deposition -- months after the

 9   d e p o s i t i o n - - w e d o n o t b e l i e v e i s f a i r, t i m e l y, a n d a

10   r e a s o n a b l e s u p p l e m e n t, a n d w e b e l i e v e t h e C o u r t s h o u l d b a r

11   t h a t.

12                    T H E C O U R T:     U n d e r t h e r u l e s, i s i t t i m e l y?

13                    M R . H O L Z H E I M E R:   We would argue it is not, Your

14   H o n o r.       U n d e r t h e r u l e s, t o t h e e x t e n t t h e y d i d d e c i d e t h e y

15   wanted to do it, they had an obligation to do it reasonably

16   a n d s e a s o n a b l y.      The last day of discovery when we don't have

17   t h e a b i l i t y t o t a k e h i s d e p o s i t i o n, a f t e r w e ' v e a l r e a d y t a k e n

18   his deposition -- the corporate designee was identified on

19   t h o s e t o p i c s - - a n d o n t h e l a s t d a y o f d i s c o v e r y, t h e y d r o p

20   that on us with a significantly larger number -- larger than

21   even their own expert at $6.3 million -- we do not believe

22   i t ' s t i m e l y.

23                    T h e n , Y o u r H o n o r, g e t t i n g i n t o t h e s p e c i f i c o p i n i o n s,

24   we believe that the Court should still also bar --

25                    THE COURT:           Let me ask you this.                What's the law?                 Is
                                                                                                               5



 1   that discretionary with the court or does the law permit

 2   excluding that?

 3                M R . H O L Z H E I M E R:    We believe the law required them to

 4   s e a s o na b l y s u p p l e m e n t a l s o, b u t w e t h i n k u n d e r n o d e f i n i t i o n

 5   i s t h e l a s t d a y o f t h e d i s c o v e r y s e a s o n a b l y s u p p l e m e n t i n g.

 6   We think months after --

 7                T H E C O U R T:     It's difficult when you say "you

 8   b e l i e v e, " b e c a u s e I c a n ' t c i t e y o u t o t h e F o u r t h C i r c u i t.         I

 9   m e a n, i s i t t h e l a w o r n o t ?

10                M R . H O L Z H E I M E R:    U l t i m a t e l y, i t ' s a d i s c o v e r y

11   d i s p u t e, Y o u r H o n o r, a n d w o u l d b e d i s c r e t i o n a r y f o r t h e

12   c o u r t , a n d i t ' s u p t o t h e c o u r t, i n i t s d i s c r e t i o n, a s i t

13   w o u l d b e i n a d i s c o v e r y d i s p u t e.

14                Moving out from the discovery and what we believe

15   w o u l d b e t h e C o u r t' s d i s c r e t i o n, g e t t i n g i n t o t h e a c t u a l

16   o p i n i o n s, Y o u r H o n o r, w e b e l i e v e t h e C o u r t w o u l d a l s o n e e d t o

17   s t r i k e t h e m f o r s u b s t a n t i v e r e a s o n s.   I n e f f e c t, M r . F e n t o n

18   i s a l a y w i t n e s s, a n d i n c o n d e m n a t i o n a c t i o n s, l a y w i t n e s s e s

19   are allowed to testify as to their understanding as to the

20   v a l u e o f t h e p r o p e r t y.      B u t t h a t' s s u b j e c t t o t w o t h i n g s.

21   O n e , t h a t i t w a s d i s c l o s e d i n d i s c o v e r y, w h i c h i t w a s n o t ,

22   a n d t h a t ' s u p t o t h e C o u r t' s d i s c r e t i o n; a n d t w o , t h a t i s

23   j u s t a l a y o p i n i o n.      They're attempting to use Mr. Fenton to

24   b a c k- d o o r a n e x p e r t o p i n i o n t h r o u g h h i m .    He's not going to

25   get up there and testify as a witness on behalf of the
                                                                                                             6



 1   l a n do w n e r a s t o i t s u n d e r s t a n d i n g o f t h e v a l u e.       In the

 2   s u p p l e m e n t a l I n t e r r o g a t o r y, h e ' s g o i n g t o g e t u p t h e r e a n d

 3   testify and wants to testify how the inn would be

 4   r e c o n s t r u c t e d, a l l t h e v a r i o u s c o s t s t o r e c o n s t r u c t i t , a n d

 5   h e ' s a l s o t a l k e d a b o u t t h e v a l u e s o f t h e m a t e r i a l s.       In order

 6   t o c o m e u p w i t h h i s o p i n i o n, h e s a i d t h a t h e ' s c a l l e d a r o u n d

 7   a n d t a l k e d t o v a r i o u s s u p p l i e r s, g o t e s t i m a t e s a s t o h o w m u c h

 8   a r e t h e s u p p l i e s.    I n e s s e n c e, Y o u r H o n o r, h e d i d w h a t t h e i r

 9   e x p e r t, M r . S a r m a d i, d i d , a n d t h e F e n t o n I n n i s t r y i n g t o

10   b a c k- d o o r e x p e r t t e s t i m o n y t h r o u g h M r . F e n t o n.    This is not

11   l a y w i t n e s s t e s t i m o n y a s t o v a l u e.      This is expert testimony

12   t h a t w a s n o t i d e n t i f i e d, a n d t h i s , Y o u r H o n o r, w e d o n ' t

13   b e l i e v e w o u l d b e i n d i s p u t e, a n d w e d o n ' t b e l i e v e i s

14   d i s c r e t i o n a r y.   They had an obligation to identify expert

15   t e s t i m o n y i n a c c o r d a n c e w i t h t h i s C o u r t' s s c h e d u l i n g o r d e r.

16   T h i s i s e x p e r t t e s t i m o n y.    He's not testifying as to his

17   b e l i e f a s t o t h e l a n d v a l u e.       He's testifying as to what it

18   w o u l d c o s t t o r e c o n s t r u c t, w h a t t h e m a t e r i a l s c o s t , b a s e d o n

19   h e a r s a y t e s t i m o n y f o r c a l l i n g a r o u n d t o v a r i o u s s u p p l i e r s,

20   c a l l i n g a r o u n d t o p e o p l e a s t o h o w t o b u i l d t h i s p r o p e r t y.

21   T h i s, Y o u r H o n o r, i s p u r e l y e x p e r t t e s t i m o n y a n d i t i s b e i n g

22   h i d d e n u n d e r t h e c o v e r o f l a y w i t n e s s t e s t i m o n y.

23                  Y o u r H o n o r, g e t t i n g i n t o t h e c o m p o n e n t s o f i t , I

24   noted for the Court that one of the components was $1 million

25   i n f u t u r e p o t e n t i a l.    This is part of the $6.3 million that
                                                                                                               7



 1   he purports to want to testify before the jury.                                      Y o u r H o n o r,

 2   we believe that the Court would need to strike any discussion

 3   about $1 million in future potential because in this

 4   c o n d e m n a t i o n, f u t u r e p o t e n t i a l i s n o t a t i s s u e.      What is at

 5   i s s u e i s t h e f a i r m a r k e t v a l u e.       It is the fair market value

 6   on the date of take.                  M r . F e n t o n w a n t s t o t e s t i f y a b o u t,

 7   W e l l, w h i l e t h e p r o p e r t y i s o n l y w o r t h $ 5 . 3 m i l l i o n - - w h i c h

 8   is in line with Mr. Ray -- he wants to add an additional

 9   million dollars to the value of the property based on,

10   q u o t e/ u n q u o t e, i t s f u t u r e p o t e n t i a l.    Y o u r H o n o r, f o r

11   c o n d e m n a t i o n p u r p o s e s, f u t u r e p o t e n t i a l i s n o t c o m p e n s a b l e.

12   W h a t i s c o m p e n s a b l e i s t h e v a l u e o n t h e d a t e o f t a k e.            Any

13   discussion or testimony from Mr. Fenton about its future

14   p o t e n t i a l o r t h e v a l u e i n t h e f u t u r e i s s p e c u l a t i v e, i s n o t

15   a l l o w e d i n t h e c o n d e m n a t i o n, a n d i t w o u l d b e h i g h l y

16   prejudicial for the jury to hear this when the only issue

17   before them is the fair market value on the date of take.

18                 A g a i n, g e t t i n g i n t o w h e r e t h i s t e s t i m o n y c o m e s f r o m,

19   M r . F e n t o n, a s a f a c t w i t n e s s, h a s s a i d, L o o k , h e h a s h e l p e d

20   b u i l d t h i s p r o p e r t y b y h i s h a n d s.       He's built it and he, as

21   we've gone through the testimony -- it's cost about a million

22   dollars at the time.                  But now he wants to get up before the

23   jury and say, Well, I built it three years ago.                                      At the time

24   o f t h e f a i r m a r k e t v a l u e o n t h e d a t e o f t a k e, t h e c o s t t o

25   r e b u i l d i t w e n t f r o m $ 1 m i l l i o n t o $ 3 m i l l i o n.          For all the
                                                                                                              8



 1   reasons we got into why that would be speculative testimony

 2   f o r t h e e x p e r t s, i t i s h i g h l y i m p r o p e r a n d w o u l d b e

 3   additional speculative testimony for Mr. Fenton to testify

 4   about that.           A d d i t i o n a l l y, h e w a s n o t i d e n t i f i e d a s a n e x p e r t

 5   a n d t h e a t t e m p t t o , a g a i n, s h o e h o r n e x p e r t t e s t i m o n y t h r o u g h

 6   h i m a s a l a y w i t n e s s, w e b e l i e v e i s i m p r o p e r.

 7                A d d i t i o n a l l y, a s I d i s c u s s e d e a r l i e r, M r . F e n t o n' s

 8   t e s t i m o n y o n t h e s e o p i n i o n s a r e b a s e d u p o n h e a r s a y.    While

 9   the experts can testify about their opinions based on

10   h e a r s a y, M r . F e n t o n c a n n o t.    He said, well, to determine the

11   $ 3 m i l l i o n a n d t o c o m e u p w i t h t h e $ 6 . 3 m i l l i o n v a l u a t i o n, h e

12   c a l l e d a r o u n d, t a l k e d t o b u i l d i n g s u p p l i e r s, t a l k e d t o o t h e r

13   p e o p l e, a n d v a l u e d t h e p r o p e r t y b a s e d u p o n h i s d i s c u s s i o ns

14   with them.          A g a i n, Y o u r H o n o r, t h i s i s h e a r s a y t e s t i m o n y.          It

15   would be highly speculative and improper for that to come in

16   f o r a n e x p e r t, a n d i t ' s d i r e c t l y i m p r o p e r f o r M r . F e n t o n t o

17   testify about that.

18                Would the Court like us to go one motion at a time?

19                T H E C O U R T:     L e t ' s h e a r f r o m t h e d e f e n d a n t.

20                M R . K U N Z E:     T h a n k y o u , Y o u r H o n o r.     May it please the

21   C o u r t, B r i a n K u n z e h e r e f o r F e n t o n F a m i l y H o l d i n gs , L L C .       I

22   a l s o h a v e w i t h m e m y a s s o c i a te , B l a k e W i l li s , a n d M r . a n d

23   M r s . F e n t o n a n d t h e i r d a u g h t e r.

24                I t h i n k t o c l a r i f y M r . H o l z h e i m e r' s f i r s t a r g u m e n t

25   r e g a r d i n g t i m i n g o f t h e d i s c l o s u r e, a s M r . H o l z h e i m e r s a i d ,
                                                                                                            9



 1   it was provided completely within the boundaries of the

 2   discovery cutoff.               What Mr. Holzheimer failed to inform the

 3   C o u r t w a s t h a t n o t o n l y d i d A C P d e p o s e M r . F e n t o n i n J a n u a r y,

 4   but they also deposed him on April 9th, about two weeks after

 5   t h e i n f o r m a t i o n w a s d i s c l o s e d t o A C P r e g a r d i n g M r . F e n t o n' s

 6   o p i n i o n o f v a l u e.    So they had the opportunity to depose him.

 7   We also at that time on the last day of discovery disclosed

 8   additional photographs that were found in their records of

 9   t h e p r o p e r t y.   They took the opportunity at that deposition

10   on April 9th to ask Mr. Fenton extensive questions about

11   t h o s e p h o t o g r a p h s, b u t f o r w h a t e v e r r e a s o n, c h o s e n o t t o g e t

12   i n t o t h e v a l u a t i o n o p i n i o n t h a t M r . F e n t o n p r o v i d e d.   So any

13   claim that they had no opportunity to respond or to ask

14   Mr. Fenton questions about that is completely untrue as they

15   deposed him two weeks after that information was sent.

16                T h e n w i t h r e g a r d t o t h e n a t u r e o f M r . F e n t o n' s

17   t e s t i m o n y, Y o u r H o n o r, w e d i s a g r e e w i t h M r . H o l z h e i m e r' s

18   c o n t e n t i o n t h a t M r . F e n t o n i s a l a y w i t n e s s.      The courts have

19   r o u t i n e l y h e l d - - a n d w e c i t e d t h o s e i n o u r b r i e f, b u t I w i l l

20   give the cites that -- we've cited United States v. 68.94

21   A c r e s o f L a n d , w h i c h i s a 1 9 9 0 T h i r d C i r c u i t c a s e, w h i c h

22   talks about the Federal Rules of Evidence generally

23   permitting landowners to give opinion evidence as to the

24   value of their land due to the special knowledge of property

25   w h i c h i s p r e s u m e d t o a r i s e o u t o f o w n e r s h i p.      What that means
                                                                                                             10



 1   and what the courts have held over the years is that owner

 2   testimony is really a hybrid of 701 and 702.                                    It's not just a

 3   l a y w i t n e s s.     I t ' s n o t a n e x p e r t w i t n e s s, b u t b a s e d o n t h e i r

 4   s p e c i a l i z e d k n o w l e d g e, t h e y c a n p r o v i d e o p i n i o n t e s t i m o n y

 5   b a s e d o n t h e v a l u e o f t h e p r o p e r t y.         T h a t' s e x a c t l y w h a t w e

 6   have here.             I think Mr. Fenton is the exact type of owner

 7   t h a t t h e s e r u l e s c o n t e m p l a t e.    He is a master carpenter and

 8   d e s i g n e r.   He built that property by himself with his bare

 9   h a n d s, h a r v e s t e d t h e m a t e r i a l s f r o m t h e p r o p e r t y, h a n d- c a r v e d

10   m a n y o f t h e f e a t u r e s.      Did all that.             So he does have that

11   specialized knowledge the Third Circuit recognized and is

12   capable and competent to testify and give opinions on the

13   v a l u e.

14                 W e a l s o c i t e d t o a T e n t h C i r c u i t c a s e, U n i t e d S t a t e s

15   v. 10,031.98 Acres of Land --

16                 T H E C O U R T:     I don't think the -- the question is --

17   j u s t r e s p o n d t o w h a t h e a r g u e d.

18                 M R . K U N Z E:     I t h i n k t h e l a w i s c l e a r.         Mr.

19   H o l z h e i m e r' s a r g u m e n t t h a t - -

20                 T H E C O U R T:     W h a t a b o u t t h e p o t e n t i a l?

21                 M R . K U N Z E:     T h e p o t e n t i a l?    C e r t a i n l y, Y o u r H o n o r.

22                 We cited to several cases that talk about it's not

23   only the value of the property on the date of take that's

24   highest and best use.                   For any use that is reasonably

25   p r o b a b l e i n t h e f u t u r e, s o t h e h i g h e s t a n d b e s t u s e a s p e c t - -
                                                                                                         11



 1                T H E C O U R T:     W h a t' s t h e h i g h e s t a n d b e s t i n t h e f u t u r e

 2   going to be?

 3                M R . K U N Z E:     It's going to be that they have plans to

 4   d e v e l o p a w i n e - t a s t i n g r o o m , d o w e d d i n g s, p o t e n t i a l l y a

 5   r e s t a u r a n t, a n d t h i n g s l i k e t h a t.      T h a t' s t h e h i g h e s t a n d

 6   b e s t u s e o f t h e p r o p e r t y, a n d t h a t' s w h a t M r . F e n t o n b a s e d

 7   his knowledge -- as the owner based his valuation of the

 8   property on.           T h e r e' s a l i t a n y o f c a s e s t h a t t a l k a b o u t n o t

 9   j u s t t h e c u r r e n t u s e o f t h e p r o p e r t y, b u t t h e h i g h e s t a n d

10   b e s t u s e s o l o n g a s i t ' s n o t r e m o t e a n d s p e c u l a t i v e.        That's

11   what Mr. Fenton based his valuation on.                               Based on the case

12   l a w , i t ' s n o t j u s t w h a t ' s c u r r e n t l y g o i n g o n o n t h e p r o p e r t y,

13   b u t i t s h i g h e s t a n d b e s t u s e f o r a n y u s e i n t h e f u t u r e.

14                I m i g h t a d d r e s s t h e h e a r s a y o n e q u i c k l y, t o o , Y o u r

15   H o n o r.   We cited to this in our brief as well, but it's been

16   recognized by the courts as well that owners enjoy the same

17   privileges as experts do as well and are able to testify to

18   hearsay as long as they have that specialized knowledge as

19   w e l l.

20                T H E C O U R T:     O k a y.

21                M R . H O L Z H E I M E R:      Y o u r H o n o r, w i t h r e s p e c t t o t h e

22   deposition that occurred on April 9th, we did do a deposition

23   o f M r . F e n t o n a f t e r t h e c l o s e o f d i s c o v e r y, b u t , Y o u r H o n o r,

24   t h a t w a s a s p e c i f i c d e p o s i t i o n, w h i c h w a s a c t u a l l y a

25   discovery sanction for the production of materials that we
                                                                                                               12



 1   had to get from them.                      T h e y h a d o b j e c t e d.     We had to go to

 2   c o u r t a n d , u l t i m a t e l y, t h e j u d g e d i d r e q u i r e t h e m t o p r o d u c e

 3   it.        Because it was being produced after the 30(b)(6)

 4   d e p o s i t i o n, t h e C o u r t a l s o a u t h o r i z ed u s t o t a k e t h e

 5   d e p o s i t i o n - - t o r e o p e n h i s d e p o s i t i o n o n l i m i t e d t o p i c s.

 6   Y o u r H o n o r, b a s e d o n t h o s e l i m i t e d t o p i c s, w e d i d i s s u e

 7   a n o t h e r 3 0 ( b ) ( 6 ) , a n d t h e l i m i te d t o p i c s t h a t w e w e r e a l l o w e d

 8   t o d o b y t h e C o u r t' s o r d e r w a s t h r e e, w h i c h w a s , t o t h e

 9   e x t e n t a p p l i c a b l e, y o u r a n s w e r s t o i n t e r r o g a t o r i e s, y o u r

10   r e s p o n s e s a n d r e q u e s t s f o r p r o d u c t i o n, a n d a n y d o c u m e n t s

11   p r o d u c e d i n r e s p o n s e t o t h e C o u r t' s o r d e r d a t e d F e b r u a r y 2 8 ,

12   2 0 1 9.     T h e f i r s t t o p i c w a s v e r y n a r r o w.

13                 S e c o n d t o p i c:       F e n t o n I n n ' s h a z a r d i n s u r a n c e p o l i c y.

14   A g a i n, v e r y n a r r o w.

15                 T h i r d t o p i c:      Receipts pertaining to the receipts of

16   the Fenton Inn.              Very narrow because they didn't produce the

17   receipts previously so the Court authorized us to ask them

18   questions about what the receipts were.                                     So while we did have

19   an opportunity to depose him after the fact, they fought us

20   a n d w e h a d t o f i g h t t o g e t t h e s e t h r e e n a r r o w t o p i c s.              So we

21   d i d d o a d e p o s i t i o n, Y o u r H o n o r, b u t w e w e r e n' t a l l o w e d t o

22   get into anything else.                       These were the topics that we were

23   allowed --

24                 T H E C O U R T:       D i d y o u a s k t o g e t i n t o a n y o f t h a t?

25                 M R . H O L Z H E I M E R:      He was not asked any questions
                                                                                                               13



 1   about --

 2                 T H E C O U R T:        Did you ask the magistrate judge to allow

 3   t h a t q u e s t i o n i n g?

 4                 M R . H O L Z H E I M E R:         T h e m a g i s t r a t e j u d g e' s o r d e r w a s i n

 5   F e b r u a r y.       I t w a s b e f o r e t h e l a s t m i n u t e s u p p l e m e n t.      So it

 6   w a s n o t b e f o r e t h e m a g i s t r a t e j u d g e.          It occurred a month

 7   l a t e r.

 8                 T H E C O U R T:        O k a y.

 9                 M R . H O L Z H E I M E R:         S o , Y o u r H o n o r, w e d o n ' t b e l i e v e

10   that the fact there was a subsequent deposition changes the

11   unfairness and the prejudices that we have received by that

12   s u p p l e m e n t.

13                 A d d i t i o n a l l y, Y o u r H o n o r, g e t t i n g i n t o t h e t e s t i m o n y

14   a b o u t w h e t h e r h e ' s g o i n g t o h a v e a w i n e r y, a t a s t i n g a n d

15   w e d d i n g s - - t h e s e a r e a l l s p e c u l a t i v e.         No experts -- Mr. Ray

16   o r o u r e x p e r t, M r . H a r v e y - - h a v e e v e r t e s t i f i e d t h e h i g h e s t

17   and best use will include a winery or wedding venue or

18   anything like that.                    What it is zoned for is a bed and

19   b r e a k f a s t, b u t t h e y d o n ' t e v e n m e e t t h a t .          It's a transient

20   l o d g i n g f a c i l i t y.

21                 Y o u r H o n o r, t h i s a c t u a l l y m a y t o u c h u p o n s o m e t h i n g w e

22   get to that was identified in our pretrial submissions by

23   b o t h p a r t i e s.       One of the issues we believe the Court is

24   going to need to take up before the jury is who gets to

25   d e c i d e a l l o f t h e s e i s s u e s?           A s w e h a v e n o t e d i n o u r b r i e f,
                                                                                                          14



 1   t h e a d d e n d u m t h a t i s a t t a c h e d t o t h e p r e t r i a l, i t i s o u r

 2   p o s i t i o n, a n d w e b e l i e v e t h e c a s e l a w i s a b s o l u t e l y c l e a r,

 3   i n c l u d i n g U . S . v . R e y n o l d s i n t h e S e v e n t h C i r c u i t, t h e o n l y

 4   person who is going to decide any issues other than

 5   c o m p e n s a t i o n i s t h e C o u r t.         The jury can only decide one

 6   i s s u e, w h i c h i s j u s t c o m p e n s a t i o n.         All other factual issues

 7   a n d a l l o t h e r f a c t s w o u l d b e f o r t h e t r i a l j u d g e.           We can get

 8   t o t h a t b e c a u s e w e a d d r e s s t h a t s p e c i f i c a l l y l a t e r.     But for

 9   them to argue now that, Well, the highest and best use is now

10   a w i n e r y w i t h w i n e t a s t i n g s, a n d a l l t h e s e o t h e r t h i n g s, Y o u r

11   Honor -- this is just asking the jury to speculate and asking

12   the jury to make factual findings that are not within their

13   p u r v i e w.      W e ' l l g e t t o t h a t l a t e r, b u t w e d o n o t b e l i e v e,

14   Y o u r H o n o r, t h a t i t i s a p p r o p r i a t e f o r t h e j u r y , a n d t h e c a s e

15   l a w i s c l e a r t h e j u r y c a n n o t c o n s i d e r t h a t.            The only issue

16   t h e y' r e t o c o n s i d e r i s t h e v a l u e o f w h a t i s p r e s e n t e d a n d

17   this Court would decide all other issues and then present

18   t h a t t o t h e j u r y t o d e c i d e.             So to the extent we need to get

19   i n t o h i g h e s t a n d b e s t u s e , l a r g e r p a r c e l, a l l t h a t s t u f f, w e

20   believe that's only appropriate for this Court -- the

21   judge -- to rule upon.

22                    T H E C O U R T:     A l l r i g h t.

23                    I s t h a t a l l o n t h a t i s s u e?

24                    M R . H O L Z H E I M E R:      O n t h a t i s s u e, y e s .

25                    T H E C O U R T:     O k a y.
                                                                                                               15



 1                 I w i l l n o t a l l o w h i m t o t e s t i f y a s t o p o t e n t i a l.            I

 2   t h i n k t h a t ' s o u t o f t h e q u e s t i o n, b u t I w i l l a l l o w h i m t o

 3   t e s t i f y a s t o v a l u e.      I don't think he's different -- even if

 4   h e ' s a n e x p e r t, h e ' s n o d i f f e r e n t a s t o a n y o w n e r o f

 5   p r o p e r t y.   An expert that owns property can testify as to the

 6   v a l u e b e f o r e a n d a f t e r b u t n o t t o a n y p o t e n t i a l.        I think

 7   t h a t' s i n t h e r e a l m o f e x p e r t t e s t i m o n y a n d s o r t o f c h a n g i n g

 8   t h e h i g h e s t a n d b e s t u s e a t t h i s p o i n t.          It's too late to

 9   bring that up.

10                 M R . H O L Z H E I M E R:       Would the Court be open to allow us

11   to do some discovery on him at this time?

12                 T H E C O U R T:     A l l o w w h a t?

13                 M R . H O L Z H E I M E R:       Allow us to do his deposition on

14   t h o s e n e w o p i n i o n s?

15                 T H E C O U R T:     You don't have much time, do you?

16                 M R . H O L Z H E I M E R:       W e d o n ' t , Y o u r H o n o r, b u t I w o u l d

17   r a t h e r k n o w t h a n n o t k n o w a h e a d o f t r i a l.         It was produced on

18   t h e l a s t d a y o f d i s c o v e r y.         We didn't have a chance and it

19   w a s a f t e r t h e d e p o s i t i o n s.

20                 T H E C O U R T:     What do you say?

21                 M R . K U N Z E:     Y o u r H o n o r, a g a i n, w e p r o v i d e d a d d i t i o n a l

22   i n f o r m a t i o n i n d i s c o v e r y.      They asked about certain

23   photographs and things like that --

24                 T H E C O U R T:     W h y d i d y o u w a i t u n t i l t h e l a s t m i n u t e?

25   S e e m s l i k e t h i s i s g a m e s m a n s h i p.
                                                                                                             16



 1                    M R . K U N Z E:     It was not.            Mr. Fenton was putting his

 2   v a l u a t i o n t o g e t h e r.

 3                    T H E C O U R T:     Did you tell them he was putting it

 4   t o g e t h e r?

 5                    M R . K U N Z E:     We had a discussion and they asked me if

 6   Mr. Fenton was going to be providing a valuation at some

 7   p o i n t.       I t h i n k i t w a s a r o u n d J a n u a r y.        I said, At this

 8   p o i n t, h e ' s n o t , b u t i f h e d o e s, w e ' l l m a k e i t a v a i l a b l e f o r

 9   d i s c o v e r y.

10                    T H E C O U R T:     T h a t' s m i s l e a d i n g, w i t h a l l d u e r e s p e c t.

11                    M R . K U N Z E:     W e d i d n o t i n t e n d t o m i s l e a d a n y b o d y,

12   Y o u r H o n o r.       W e p r o v i d e d t h e i n f o r m a t i o n.

13                    T H E C O U R T:     O k a y.      I'm going to exclude his testimony

14   t o t a l l y.       I t h i n k t h a t ' s a p r o b l e m.

15                    What's next?

16                    M R . H O L Z H E I M E R:      Y o u r H o n o r, t h e n e x t i s s u e w o u l d b e

17   w i t h r e s p e c t t o a n y e v i d e n c e o f s o u n d, v i b r a t i o n, a n d l i g h t.

18                    This does -- is a continuation a little bit of the

19   issue --

20                    T H E C O U R T:     I don't know whether y'all saw it or not,

21   but I published an order concerning the matters beforehand

22   a n d - - t h a t w e h e a r d b e f o r e.            H a v e y o u a l l s e e n t h a t?

23                    M R . H O L Z H E I M E R:      We have not.

24                    T H E C O U R T:     I'll tell you right now -- I'll just tell

25   you.
                                                                                                           17



 1                T h e o r d e r w i t h r e g a r d t o p l a i n t i f f' s m o t i o n t o

 2   e x c l u d e S a r m a d i i s d e n i e d.   P l a i n t i f f' s m o t i o n t o e x c l u d e

 3   o p i n i o n s a n d t e s t i m o n y o f P a r a d i s i s g r a n t e d.   P l a i n t i f f' s

 4   motion to exclude the testimony of Ray is granted in part to

 5   the extent his testimony and opinions are based on valuation

 6   o f t h e w a t e r a n d s e p t i c s y s t e m o n t h e s u b j e c t p r o p e r t y, a n d

 7   d e n i e d i n p a r t i n a l l o t h e r r e s p e c t s.      P l a i n t i f f' s m o t i o n t o

 8   e x c l u d e t h e o p i n i o n s a n d t e s t i m o n y o f S t o k e s i s g r a n t e d.

 9                M R . H O L Z H E I M E R:   If I may take a minute to look

10   t h r o u g h o u r m o t i o n s i n l i m i n e a n d s e e h o w t h a t a f f e c t s t h a t?

11                T H E C O U R T:     D o y o u w a n t m e t o r e a d t h a t a g a i n?

12                M R . H O L Z H E I M E R:   T h a t w o u l d b e h e l p f u l, y e s .

13                T H E C O U R T:     Can we just give them a copy?

14                T H E C L E R K:     D o y o u w a n t m e t o p r i n t a c o p y?          I just

15   g o t i t r i g h t w h e n I c a m e t o t h e c o u r t r o o m.

16                M R . H O L Z H E I M E R:   Y o u r H o n o r, l o o k i n g a t o u r m o t i o n i n

17   l i m i n e i n l i g h t o f t h e C o u r t' s o r d e r, I t h i n k i t w o u l d

18   address the sound and vibration portion of our motions in

19   l i m i n e b e c a u s e t h o s e w o u l d r e l a t e t o P a r a d i s.

20                T H E C O U R T:     I t h i n k i t d o e s.

21                M R . H O L Z H E I M E R:   The only thing I would raise that

22   w e r e i n t h e m o t i o n s i n l i m i n e, t h e r e' s a n a d d i t i o n a l r e p o r t

23   in there that they had suggested they may try to get in.

24   J u s t l i k e t h e r e w a s t h e s o u n d s t u d y t h a t w a s a t t a c h e d, t h e r e

25   w a s a l s o a l i g h t s t u d y t h a t w a s a t t a c h e d, a n d f o r t h e r e a s o n s
                                                                                                            18



 1   w e t h i n k t h e C o u r t r u l e d t o k e e p o u t P a r a d i s, w e b e l i e v e t h e

 2   l i g h t s t u d y w o u l d a l s o n e e d t o b e r e m o v e d.

 3                 M R . K U N Z E:     I t h i n k, Y o u r H o n o r, b a s e d o n t h e C o u r t' s

 4   r u l i n g, t h a t w o u l d p r o b a b l y t a k e c a r e o f t h a t i s s u e a s w e l l,

 5   too.

 6                 T H E C O U R T:     O k a y.

 7                 M R . H O L Z H E I M E R:      T h e n , Y o u r H o n o r, t h a t w o u l d t a k e

 8   care of one motion in limine -- or two.

 9                 A n o t h e r m o t i o n i n l i m i n e, Y o u r H o n o r, w a s w i t h

10   r e s p e c t t o e x p l o s i o n s, b l a s t s, r u p t u r e s, i n c i d e n t s, a n d

11   t e s t i m o n y a b o u t f e a r o f p i p e l i n e e x p l o s i o n s.    Y o u r H o n o r, I

12   think for the same reason the Court has ruled and excluded

13   Mr. Stokes --

14                 T H E C O U R T:     I think Ray can talk about people don't

15   l i k e t o b e n e a r a p i p e l i n e.          I m e a n - - p i p e l i n e s.    But as far

16   a s - - I t h i n k S t o k e s' t e s t i m o n y i s n o t s p e c i f i c t o t h i s

17   p r o p e r t y.   I t ' s j u s t t o o s p e c u l a t i v e.          But he can -- no one

18   i n p a r t i c u l a r w a n t s t o b e l i v i n g n e a r a p i p e l i n e, I t h i n k.

19                 M R . H O L Z H E I M E R:      W e u n d e r s t a n d.

20                 M r . R a y ' s t e s t i m o n y, w e b e l i e v e, d o e s n' t g e t i n t o

21   t h a t b e c a u s e h e d o e s r e f e r e n c e M r . S t o k e s o n t h e e x p l o s i o n s,

22   but Mr. Ray said his opinion was only based on his paired

23   s a l e, w h i c h w a s - - t h a t ' s i m p o r t a n t i n h i s b e l i e f t h a t p e o p l e

24   just don't want to be near it, but it had nothing to do with

25   a n y p a r t i c u l a r r e a s o n, n o r h a s h e f o u n d a n y p a r t i c u l a r r e a s o n
                                                                                                            19



 1   other than he believed people would not want to buy it.                                           We

 2   believe the Court would then rule similarly on the motion in

 3   limine on that.

 4                  T H E C O U R T:     A l l r i g h t.

 5                  M R . H O L Z H E I M E R:   F i n a l l y, Y o u r H o n o r, t h e l a s t m o t i o n

 6   i n l i m i n e f r o m p l a i n t i f f i s r e g a r d i n g i n c o m e, r e v e n u e, a n d

 7   p r o f i t s, Y o u r H o n o r.

 8                  T h e r e' s b e e n n o c l a i m i n t h i s c a s e r e g a r d i n g l o s t

 9   profits so we believe it would be highly prejudicial and

10   improper for Fenton Inn and Mr. Fenton to bring up lost

11   p r o f i t s o r c o n c e r n s o r c l a i m s f o r d a m a g e s r e l a t i n g t o i n c o m e,

12   r e v e n u e o r l o s t p r o f i t s.     T o t h e e x t e n t, o b v i o u s l y, t h i s

13   i n f o r m a t i o n i s n e c e s s a r y f o r t h e e x p e r t s, t h e y c a n u s e t h a t,

14   but we don't believe that Mr. Fenton or any of the landowners

15   should be able to get up there and claim to the jury that

16   t h e y' v e b e e n d a m a g e d a n d h a v e l o s t p r o f i t s w h e n t h e y' v e n o t

17   i d e n t i f i e d a n y a s a n y o f t h e i r d a m a g e s.

18                  T H E C O U R T:     I s t h e r e a n y c h a n g e o n l o s t p r o f i t s?

19                  M R . K U N Z E:     Y o u r H o n o r, I w a s a l i t t l e u n c l e a r a s t o

20   w h a t t h e y w e r e s e e k i n g i n t h e i r m o t i o n, b u t w e h a v e n o i n t e n t

21   t o p u t M r . F e n t o n o n t o t a l k a b o u t i n c o m e.

22                  M R . H O L Z H E I M E R:   Those would be our motions in

23   l i m i n e.

24                  T H E C O U R T:     A l l r i g h t, s i r .

25                  M R . K U N Z E:     W o u l d y o u l i k e m e t o p r o c e e d, Y o u r H o n o r?
                                                                                                              20



 1                T H E C O U R T:        Yes.

 2                M R . K U N Z E:        W e h a v e e s s e n t i a l l y t h r e e m o t i o n s.       I'll

 3   s t a r t w i t h o u r m o t i o n r e g a r d i n g a v i e w o f t h e p r o p e r t y, Y o u r

 4   H o n o r.

 5                We've made a motion to have the jury take a view of

 6   the property and --

 7                T H E C O U R T:        T h e r e' s n o i s s u e a b o u t t h a t , i s t h e r e?

 8                Did you oppose that?

 9                M R . H O L Z H E I M E R:      W e d i d , Y o u r H o n o r.       In state

10   c o n d e m n a t i o n s, I w o u l d a g r e e w i t h M r . K u n z e t h a t i t i s

11   r e q u i r e d b y s t a t u t e.      B u t - - I d o n ' t m e a n t o t a k e o v e r.

12                T H E C O U R T:        T h a t' s a l l r i g h t.      I just wanted to cut

13   i t s h o r t.    We try these cases pretty much the way the state

14   court does.

15                M R . K U N Z E:        I f y o u ' d l i k e m e t o a d d r e s s t h a t, Y o u r

16   H o n o r, I ' m h a p p y t o .

17                T H E C O U R T:        Yes; then I'll hear from him.

18                M R . K U N Z E:        The way the law is generally is that the

19   procedures are done in accordance with the state procedures

20   t h a t t h e c o u r t i s s i t t i n g.        T o t h e e x t e n t, t h o u g h, 7 1 . 1 - -

21   F e d e r a l R u l e o f P r o c e d u r e 7 1 . 1 w a s e n a c t e d, t h e c o u r t s h a v e

22   held that that generally supersedes state procedure when

23   t h e r e' s a c o n f l i c t b e t w e e n t h e t w o .         H o w e v e r, R u l e 7 1 . 1 , t h e

24   language of the rule itself is silent on the view -- whether

25   there is a view or not.                      H o w e v e r, t h e a d v i s o r y c o m m i t t e e
                                                                                                          21



 1   notes in two specific places recognize the view.                                        Then we've

 2   cited cases -- recent cases -- in 2001, and others as well,

 3   that talk about the view being an independent piece of

 4   e v i d e n c e t h a t a j u r y c a n c o n s i d e r.     Then in every other case

 5   we've tried as far as the Patriot Pipeline in the Western

 6   D i s t r i c t y e a r s a g o , w e ' v e d o n e v i e w s o n a l l o f t h o s e.          So in

 7   t h i s c a s e , t h e r e' s n o s u p e r s e d i n g o f R u l e 7 1 . 1 .         So the

 8   courts have routinely held the view is an important piece of

 9   e v i d e n c e f o r t h e j u r y t o c o n s i d e r.     T h e r e' s n o p r e c e d e n c e I ' m

10   aware of that ACP has cited to the contrary that says views

11   a r e n o t a p p r o p r i a t e o r a n y t h i n g l i k e t h a t.     So we would just

12   a s k f o r t h e j u r y t o b e a b l e t o s e e t h e p r o p e r t y.

13                  T H E C O U R T:     A l l r i g h t.

14                  M R . H O L Z H E I M E R:   Y o u r H o n o r, a s M r . K u n z e s a i d , 7 1 . 1

15   has abrogated the reference in the Natural Gas Act and the

16   s t a t u t es a n d t h e r u l e s r e f e r r i n g t o t h e s t a t e c o n d e m n a t i o n

17   p r o c e d u r e s.    We've cited numerous cases in our brief that say

18   w i t h t h e e n a c t m e n t o f 7 1 . 1 o r i t s p r e d e c e s s o r, 7 1 A , t h a t t h a t

19   i s n o l o n g e r a p p l i c a b l e i n f e d e r a l c o n d e m n a t i o n s.     So there

20   i s n o s t a t e p r o c e d u r e r e q u i r e m e n t u n d e r t h e r u l e s.      71.1 is

21   very clear and every case that's addressed it says it's

22   abrogated any deference or use to state court procedures for

23   c o n d e m n a t i o n s.

24                  T H E C O U R T:     It looks like a view would be helpful to

25   the jury and to me.
                                                                                                                22



 1                 M R . H O L Z H E I M E R:       O b v i o u s l y, t h a t w o u l d b e w i t h i n t h e

 2   C o u r t' s j u r i s d i c t i o n.

 3                 T H E C O U R T:     I will order a view.                      I think a view is

 4   i m p o r t a n t.

 5                 M R . H O L Z H E I M E R:       W i t h r e s p e c t t o t h e v i e w , t h e n, Y o u r

 6   H o n o r, w e b e l i e v e i t w o u l d b e n a r r o w l y f o c u s e d o n t h e

 7   p r o p e r t y b e i n g c o n d e m n e d.      F o r a n y v i e w i n g, w e w o u l d b e l i e v e

 8   what would be an appropriate view would be to view the

 9   p r o p e r t y b e i n g c o n d e m n e d, t h e p e r m a n e n t e a s e m e n t a r e a a s

10   o p p o s e d t o a l a r g e r s i t e v i s i t.              The views we've done --

11                 T H E C O U R T:     W e ' r e n o t g o i n g t o h i k e t h e p r o p e r t y.

12                 M R . H O L Z H E I M E R:       E x a c t l y.     W e w o u l d n' t w a n t t o h i k e

13   t h e p r o p e r t y, b u t w e t h i n k t h e o n l y r e l e v a n t m a t t e r f o r t h e

14   j u r y i s t h e p r o p e r t y t h a t ' s a c t u a l l y b e i n g c o n d e m n e d, t h e

15   permanent easement area.                        W e d o n ' t b e l i e v e t h a t a l o n g v i e w,

16   walking around --

17                 T H E C O U R T:     W e ' l l s e e a b o u t t h a t.         It's hard for me,

18   n o t k n o w i n g w h a t ' s u p t h e r e, t o s a y w h a t w e ' l l v i e w.

19                 Anything else?

20                 M R . K U N Z E:     I would just add it's not just the

21   p r o p e r t y b e i n g c o n d e m n e d.      B o t h s i d e s' a p p r a i s e r s h a v e f o u n d

22   d a m a g e t o t h e r e s i d u e o f t h e p r o p e r t y s o t o u n d e r s t a n d t h a t,

23   I t h i n k i t ' s n e c e s s a r y f o r t h e j u r y t o s e e , a t l e a s t, t h e i n n

24   c o n s t r u c t e d o n t h e p r o p e r t y, w h i c h i s r i g h t n e x t t o t h e

25   condemned area.               We're not advocating a hike through all
                                                                                                             23



 1   2 0 a c r e s, b u t t h e i m p r o v e m e n t s t h a t b o t h s i d e s v a l u e d I t h i n k

 2   is necessary for the jury to see.

 3                T H E C O U R T:     O k a y.

 4                M R . H O L Z H E I M E R:      A n d , u l t i m a t e l y, t h i s i s w i t h i n t h e

 5   C o u r t' s d i s c r e t i o n, b u t w e t h i n k o n e i s s u e t h a t w e d o t h i n k

 6   w e s h o u l d n o t b e g e t t i n g i n t o i s t h e o t h e r p a r c e l s.         We get

 7   i n t o t h i s a l i t t l e b i t o n o u r p r e t r i a l a d d e n d u m a n d f i l i n g s.

 8                T H E C O U R T:     I know.           W e ' v e g o t t o d e t e r m i n e - - t h a t' s

 9   a n i s s u e t o c o m e u p l a t e r.

10                M R . H O L Z H E I M E R:      Yes.

11                T H E C O U R T:     We do need -- excuse me?

12                M R . H O L Z H E I M E R:      I w a s j u s t g o i n g t o s a y , Y o u r H o n o r,

13   the unity of land issue may be an issue the Court wants to

14   t a k e u p l a t e r, b u t w e b e l i e v e i t ' s a n i s s u e t h a t h a s t o b e

15   t a k e n u p b e f o r e t h e j u r y i s s e a t e d.

16                T H E C O U R T:     We're going to talk about it a little

17   l a t e r, m a y b e.

18                T h e l o g i s t i c s o f i t , t h o u g h, w e ' l l h a v e t o s e t a v a n

19   o r s o m e t h i n g t o t a k e p e o p l e o n t h e v i e w.

20                M R . K U N Z E:     Y e s , Y o u r H o n o r.

21                O n e o f t h e c o m m e n t s i n t h e a d v i s o r y c o m m i t t e e' s n o t e s

22   to Rule 71.1 is that the cost and everything associated with

23   t h e v i e w i s b o r n e b y t h e c o n d e m n i n g p a r t y.

24                M R . H O L Z H E I M E R:      Y o u r H o n o r, t h e y ' r e a s k i n g f o r t h e

25   v i e w.
                                                                                                              24



 1                 T H E C O U R T:     I'm more concerned about who takes the

 2   j u r y o u t t h e r e.     W e d i d t h i s o n e t i m e b e f o r e.         It's been so

 3   long -- I forgot whether the marshals --

 4                 T H E C L E R K:     I t h i n k t h e m a r s h a l s d i d i t , Y o u r H o n o r.

 5                 M R . H O L Z H E I M E R:      Y o u r H o n o r, t o t h e e x t e n t v i e w s h a v e

 6   o c c u r r e d a n d d o n e a l o t i n s t a t e c o u r t - - n o r m a ll y , b e c a u s e

 7   w e ' r e i d e n t i f y i n g t h e j u r y' s v a l u i n g a s p e c i f i c a r e a, t h e

 8   p e r m a n e n t a r e a t h a t ' s b e i n g t a k e n, t h a t' s w h a t ' s b e i n g

 9   valued -- we usually have somebody who's identified that can

10   h a v e i t s t a k e d a n d w e c a n h a v e i t s h o w n t o t h e j u r y.

11                 T H E C O U R T:     O k a y.

12                 M R . H O L Z H E I M E R:      Does the Court logistically think --

13   w i l l w e d o t h i s n e x t w e e k , o n M o n d a y?

14                 T H E C O U R T:     I would think it would be good if we

15   c o u l d h a v e t h e v i e w a f t e r t h e o p e n i n g s t a t e m e n ts .      We could

16   d o i t T u e s d a y m o r n i n g.       We don't know --

17                 M R . H O L Z H E I M E R:      W e ' l l d e a l w i t h t h e C o u r t' s c l e r k o n

18   l o g i s t i c s.

19                 T H E C O U R T:     I like to have witnesses prepared to go.

20   I usually go from 9:30 to 5.                          I want witnesses -- I don't

21   want to stop the case at 4 because a witness is not here.

22                 M R . H O L Z H E I M E R:      W e ' l l b e f u l l y p r e p a r e d o n M o n d a y,

23   Y o u r H o n o r.

24                 T H E C O U R T:     Y o u u n d e r s t a n d.

25                 M R . K U N Z E:     Y e s , Y o u r H o n o r.
                                                                                                          25



 1                 T H E C O U R T:     W e ' r e g o i n g t o h a v e t o d e c i d e, t h o u g h,

 2   b e f o r e M o n d a y, w h e n t h e m a r s h a l i s g o i n g t o n e e d t o b e

 3   prepared to take the jury.

 4                 M R . K U N Z E:     I n e v e r y c a s e, w e ' v e d o n e i t a s y o u ' v e

 5   s u g g e s t e d.    We have opening statements and then proceed to

 6   the view.            T h a t w o u l d b e m y s u g g e s t i o n.

 7                 T H E C O U R T:     I don't know how long it will take to

 8   p i c k a j u r y i n t h i s c a s e.         A n y w a y, w e ' l l g e t t o t h a t l a t e r.

 9                 Y o u w a n t t o t a k e u p y o u r s?

10                 M R . K U N Z E:     T h a n k y o u , Y o u r H o n o r.

11                 O u r n e x t m o t i o n i n l i m i n e, Y o u r H o n o r, i s t o e x c l u d e

12   any evidence or testimony regarding the tax returns of both

13   t h e d e f e n d a n t, F e n t o n F a m i l y H o l d i n g s, L L C , a n d a s e p a r a t e

14   LLC, Fenton Inn, LLC, which is a separate LLC that operates

15   t h e b e d a n d b r e a k f a s t o n t h e p r o p e r t y.

16                 Through discovery and the exhibit and witness lists,

17   we've learned that ACP intends to put on evidence of the

18   information and amounts of money reported in tax returns as a

19   basis of trying to prove a value for the property in this

20   c a s e.    As the Court has heard many times over and seen from

21   t h e s e m o t i o n s, t h e d e t e r m i n a t i o n o f v a l u e i s b a s e d o n t h e

22   market value in this case.                       So our motion is to exclude tax

23   returns on the basis the information provided is strictly for

24   t a x p u r p o s e s a n d i s n o t a n i n d i c a t o r o f a c t u a l m a r k e t v a l u e.

25                 T H E C O U R T:     B u t w h e n y o u f i l l o u t y o u r t a x r e t u r n,
                                                                                                           26



 1   y o u s w e a r t h a t t h e i n f o r m a t i o n i n i t i s t r u e.        Why should

 2   your tax return be different from your testimony and you

 3   swear here that your testimony is true?                               If they're two

 4   c o n f l i c t i n g s t a t e m e n t s - - I m e a n, c e r t a i n l y y o u ' r e n o t s a y i n g

 5   i t ' s a l l r i g h t t o l i e a b o u t y o u r t a x e s.

 6                M R . K U N Z E:      I'm not saying it's all right to lie

 7   a b o u t t a x e s, Y o u r H o n o r.      I'm saying people file their taxes

 8   i n a n e f f o r t t o m i n i m i z e t a x l i a b i l i t y, a n d t h e r e a r e

 9   certain --

10                T H E C O U R T:      B u t s t i l l, y o u ' v e g o t - - b u t y o u c a n ' t

11   come into court and say something because you're going to

12   maximize something else.

13                M R . K U N Z E:      I don't think that meets the definition

14   o f m a r k e t v a l u e, w h i c h i s w h a t a w i l l i n g b u y e r a n d w i l l i n g

15   seller will pay.                What a person puts on tax returns and

16   exercises any number of rules and regulations that benefit a

17   taxpayer is not indicative of what actual market value is.

18                T H E C O U R T:      If you put on what your income was and

19   what your gross receipts were and what your expenses were --

20   s h o u l d b e a c c u r a t e.

21                M R . K U N Z E:      But that's not the information that ACP's

22   e x p e r t s h a v e r e l i e d u p o n.    T h e y' v e r e l i e d u p o n w h a t t h e L L C

23   and defendant has put on there for tax purposes and

24   d e p r e c i at i o n a s w e l l .   E v e n w i t h d e p r e c i a t i o n, t h e r e a r e

25   rules that are not indicative of what market value is.                                            There
                                                                                                            27



 1   are certain separate tax values that govern how you

 2   d e p r e c i a t e c e r t a i n i t e m s.

 3                  T H E C O U R T:     I understand it would be different --

 4   what a tax assessment might be would be different from your

 5   i n c o m e.

 6                  M R . K U N Z E:     But it's not the income that their expert

 7   b a s e d - - o n e o f t h e i r r e b u t t a l e x p e r t s l o o k e d a t t h e a m o u n t,

 8   t h e c o s t t o p u t o n t h e t a x r e t u r n a s t h a t' s a n a d m i s s i o n o f

 9   v a l u e.     I t ' s n o t a n a d m i s s i o n o f m a r k e t v a l u e.     T h a t' s j u s t

10   the raw cost incurred by the owner without certain things

11   l i k e l a b o r, w i t h o u t c e r t a i n t h i n g s t h a t t h e i r a p p r a i s e r

12   r e c o g n i z es a r e e l e m e n t s o f v a l u e, t o o .     So it's really just

13   f o r t a x p u r p o s e s, t o m i n i m i z e t a x l i a b i l i t y w i t h i n t h e

14   confines of the law.                  I ' m n o t s u g g e s t i n g t h e r e' s a n y k i n d o f

15   tax fraud or anything like that going on here.                                    B u t a g a i n, a s

16   t h e c o u r t s w e ' v e c i t e d h a v e n o t e d, i t i s n o t a n i n d i c a t o r o f

17   market value and that's why courts have excluded that in

18   c o n d e m n a t i o n c a s e s, e s p e c i a l l y w i t h r e g a r d t o t h e v a l u e o f

19   r e a l e s t a t e.

20                  ACP cites to a condemnation case out of the Second

21   C i r c u i t, I b e l i e v e, Y o u r H o n o r, w h i c h t a l k s a b o u t t a x r e t u r n s

22   u s e d f o r t h e v a l u e o f e q u i p m e n t a n d f i x t u r e s.      But in those

23   c a s es , y o u ' r e a c t u a l l y r e p o r t i n g t h e c o s t y o u p a i d f o r t h a t.

24   T h a t' s m a r k e t v a l u e.     The price you paid for equipment and

25   fixtures -- that's a hard cost.                         That's what the market value
                                                                                                         28



 1   i s b e c a u s e y o u h a d a w i l l i n g b u y e r a n d s e l l e r f o r t h o s e.     But

 2   w h e n i t c o m e s t o r e a l e s t a t e, t h a t' s n o t a n i n d i c a t o r o f

 3   market value and that's why the courts have excluded because

 4   it's not a willing buyer and seller --

 5                 T H E C O U R T:   What is the question and what is the

 6   a n s w e r o n t h e t a x r e t u r n?

 7                 M R . K U N Z E:   It's the value that was put on there for

 8   the cost of materials over the years they were being

 9   c o n s t r u c te d .   It's not even the final value that's been

10   r e p o r t e d.    It's the value over the years when Mr. Fenton is

11   constructing the inn in various stages because it took him

12   several years to do it.                    So in 2015, he reported the value of

13   t h e m a t e r i a l s a n d t h e s t a t e o f t h e c o n s t r u c t i o n a s o n e v a l u e.

14   T h e n t h e n e x t y e a r , i t w a s s l i g h t l y h i g h e r, a n d t h e n t h e n e x t

15   y e a r, i t w a s s l i g h t l y h i g h e r t h a n t h a t .   B u t t h a t' s n o t t h e

16   m a r k e t v a l u e o f t h e p r o p e r t y.   That's not indicative of what

17   the value to a willing buyer would be.

18                 T H E C O U R T:   Isn't your witness saying -- he's trying

19   t o g e t t o m a r k e t v a l u e b y s h o w i n g t h e c o s t o f m a t e r i a l s.

20                 M R . K U N Z E:   T h a t' s t h e m a r k e t c o s t o f t h e m a t e r i a l s

21   a n d t h a t a l s o i n c l u d e s l a b o r.   That also includes all the

22   type of things that go into constructing it and not just the

23   materials that Mr. Fenton bought four years before the date

24   of take.           That's where the Tenth Circuit has said it's too

25   remote in time to be of any value in coming up with a market
                                                                                                            29



 1   v a l u e.   So what Mr. Fenton put on these years before the time

 2   that it was actually constructed is not indicative of what

 3   the market value would be at this time or at the date of

 4   t a k e.

 5                T H E C O U R T:     I s t h i s a r e b u t t a l w i t n e s s?

 6                M R . K U N Z E:     Y e s , Y o u r H o n o r.

 7                I w i l l c l a r i f y.        Their appraiser relied on it to some

 8   e x t e n t t h a t t h a t w a s t h e i n c o m e g e n e r a t e d b y t h e p r o p e r t y,

 9   but the rebuttal witness simply looked at the tax returns and

10   the value reported on those tax returns and used that as an

11   i n d i c a t o r o f t h e v a l u e o f t h e r e a l e s t a t e.

12                T H E C O U R T:     O k a y.

13                M R . K U N Z E:     T h a n k y o u , Y o u r H o n o r.

14                M R . H O L Z H E I M E R:      Y o u r H o n o r, t h e F e n t o n s h a v e a n

15   obligation on their tax returns to identify the fair market

16   value or actual costs.                    They're the ones who want to get

17   i n t o, L e t ' s b u i l d t h i s f r o m s c r a t c h - - l e t ' s b u i l d t h i s i n n

18   f r o m s c r a t c h.    And to do that and for us to try and figure

19   o u t w h e t h e r o r n o t t h e i r v a l u a t i o n o f $ 3 m i l l i o n, i n s u m , t o

20   b u i l d i t f r o m s c r a t c h i s a p p r o p r i a t e f o r c r o s s- e x a m i n a t i o n

21   and also for rebuttal -- we've gone through their tax returns

22   a n d i d e n t i f i e d t h e c o s t s t h e y' v e i d e n t i f i e d i n t h e i r o w n t a x

23   returns as to what it cost them to build it from scratch --

24   the cost for materials or fair market value or whatever they

25   paid for it.             We believe that is directly relevant to their
                                                                                                            30



 1   t e s t i m o n y.       I t ' s d i r e c t l y r e l e v a n t b e c a u s e, a s t h e C o u r t

 2   r e m e m b e r s, t h e r e' s m u l t i p l e w a y s t o v a l u e t h e p r o p e r t y;

 3   c o m p a r a b l e s a l e s, i n c o m e a p p r o a c h, a n d t h e n , k i n d o f ,

 4   replacement costs.                    T h e i r e x p e r t d o e s o n e t h i n g.     He values

 5   t h e p r o p e r t y b a s e d o n r e p l a c e m e n t c o s t s.       T o d o t h a t, h e h a s

 6   c o b b l e d t o g e t h e r a l l t h e s e c o s t s, a n d d e s p i t e t h e f a c t t h a t

 7   we know that Mr. Fenton spent about a million dollars in

 8   m a t e r i a l s, b a s e d o n h i s t a x r e t u r n s t h a t h e s w o r e t o , w e

 9   believe that the testimony of Mr. Ray talking about building

10   the property three years later at the cost of $3 million is

11   c o m p l e t e l y i n a p p r o p r i a t e, a n d w e n e e d t h i s i n f o r m a t i o n f o r

12   c r o s s- e x a m i n a t i o n.     W e n e e d i t f o r r e b u t t a l, a n d , Y o u r H o n o r,

13   we believe it's fair game when their whole testimony on

14   a p p r a i s e d v a l u e i s b u i l d i n g i t f r o m s c r a t c h.        So when

15   Mr. Fenton identified to the IRS what he paid for these

16   m a t e r i a l s, t h a t ' s a s w o r n s t a t e m e n t f r o m h i m a n d t h a t i s a

17   statement as to the value of those materials and we have a

18   right to use that in this case when they are making the

19   m a t e r i a l s a t i s s u e r e l e v a n t f o r v a l u a t i o n p u r p o s e s.

20                 The Court noted in their briefs -- they cite to a lot

21   o f c a s e s.       There are absolutely cases that talk about tax

22   a s s e s s m e n ts , a n d t h e c a s e s t h e y c i t e t a l k a b o u t t a x

23   a s s e s s m e n t s.      We are not getting anywhere near tax

24   a s s e s s m e n t s.      We don't believe that tax assessments are

25   a p p r o p r i a t e, n o r a r e w e o f f e r i n g a n y t o t h e j u r y .           But what
                                                                                                         31



 1   they have on the tax returns -- sworn statements -- they have

 2   an obligation to be truthful and we believe are relevant and

 3   s h o u l d b e a d m i s s i b l e.

 4                 T H E C O U R T:     O k a y.

 5                 A n y t h i n g?

 6                 M R . K U N Z E:     Y e s , Y o u r H o n o r.

 7                 A g a i n, a s I e x p l a i n e d b e f o r e, m a n y o f t h e m a t e r i a l s

 8   used in the construction of this inn were not included in the

 9   t a x r e t u r n s b e c a u s e t h e y w e r e n' t p u r c h a s e d.   A lot of

10   materials were purchased by Mr. Fenton from friends or not

11   p a i d t h e m a r k e t v a l u e.         This gets into a trial within a

12   t r i a l, b a s i c a l l y, a s t o t h e c o m p o n e n t s o f t h e t a x r e t u r n,

13   w h a t' s i n c l u d e d i n t h e t a x r e t u r n, h o w t a x e s a r e f i l e d, a n d

14   t h a t' s b a s i c a l l y - - n o t h i n g c a n c o m e o f t h a t b u t c o n f u s i n g

15   the jury.           This is about market value --

16                 T H E C O U R T:     But you're talking about the cost of

17   r e p l a c e m e n t.

18                 M R . K U N Z E:     Y e s , Y o u r H o n o r.

19                 T H E C O U R T:     It seems to me this is a very different

20   situation than when you're talking about the other methods of

21   a p p r a i s i n g t h e p r o p e r t y.

22                 M R . K U N Z E:     C e r t a i n l y, Y o u r H o n o r.    It is a separate

23   t y p e o f v a l u a t i o n.     It is based on the cost to reproduce it

24   on the date of take.                   Using tax returns from years prior

25   filed specifically for tax purposes is not an indicator of
                                                                                                            32



 1   w h a t t h e v a l u e o f t h e p r o p e r t y w a s o n t h e d a t e o f t a k e.

 2                 T H E C O U R T:      But you have to be honest on your -- at

 3   t h a t.     I f i t s a i d w h a t i s t h e f a i r m a r k e t v a l u e, w h a t y o u

 4   p a i d f o r i t , t h a t ' s t h e s a m e t h e r e a s i t i s i n c o u r t.

 5                 M R . K U N Z E:      It's a value for what was purchased and

 6   what was done as a result of the construction efforts to

 7   d a t e.     It's not the fair market value of the property as a

 8   w h o l e.    T h a t ' s t h e d i f f e r e n c e b e t w e e n w h a t' s r e p o r t e d o n t h e

 9   t a x r e t u r n s.

10                 T H E C O U R T:      But that's what your witness is going to

11   s a y - - I c a l l e d a r o u n d a n d f o u n d a l l t h e s e v a l u e s, f o u n d w h a t

12   it would cost to do it, and it's this much material -- and

13   t h a t s o r t o f t h i n g.

14                 M R . K U N Z E:      A s o f t h e d a t e o f t a k e, i n c l u d i n g l a b o r

15   a n d o t h e r s o f t c o s t s n o t i n c l u d e d i n t a x r e t u r n s.           The tax

16   returns don't include the necessary items to accurately do a

17   c o s t a p p r o a c h.     B o t h a p p r a i s e r s i n c l u d e d s o f t c o s t s.     Both

18   a p p r a i s e r s i n c l u d e d e n t r e p r e n e u r i a l i n c e n t i v es .   Both

19   appraisers included labor and taxes and things like that.

20   That is not included on tax returns and not required to be.

21                 T H E C O U R T:      I think it's proper to use it on

22   r e b u t t a l, a n d w e c a n g i v e t h e j u r y a n i n s t r u c t i o n.             If y'all

23   w a n t t o c o m e u p w i t h a c u r a t i v e i n s t r u c t i o n, w e ' l l t r y t o d o

24   i t , b u t I d o n ' t k n o w w h y i t w o u l d n' t b e p r o p e r i m p e a c h m e n t,

25   and particularly under the facts of this case.
                                                                                                             33



 1                    What's next?

 2                    M R . K U N Z E:   We have one more.

 3                    Y o u r H o n o r, w e h a v e a m o t i o n i n l i m i n e t o e x c l u d e

 4   r e c e n t l y i d e n t i f i e d w i t n e s s e s, D e b b i e H a r v e y, C h a r l e s M i l l e r,

 5   a n d T h o m a s E i c k o f N e l s o n C o u n t y, w h o a r e i d e n t i f i e d o n a

 6   supplemental exhibit list by Atlantic Coast Pipeline on

 7   J u n e 7 t h - - I ' m s o r r y, J u n e 3 r d - - w h i c h w a s a p p r o x i m a t e l y

 8   s i x d a y s a f t e r t h e d e a d l i n e t o i d e n t i f y w i t n e s s e s.

 9                    To give you a little background on the basis of this

10   m o t i o n, Y o u r H o n o r, w e p r o p o u n d e d d i s c o v e r y o n A t l a n t i c C o a s t

11   P i p e l i n e b a c k i n A u g u s t o f 2 0 1 3.       We had Interrogatory No. 2,

12   w h i c h a s k e d f o r t h e n a m e, a d d r e s s, a n d i d e n t i f i c a t i o n o f a n y

13   f a c t w i t n e s se s t h a t w o u l d b e c a l l e d a t t r i a l.        We had

14   Interrogatory No. 4, which asked for the identity of every

15   p e r s o n w i t h r e l e v a n t f a c t s k n o w n a b o u t t h i s m a t t e r, a n d w e

16   r e c e i v e d o n l y o n e n a m e i n r e s p o n s e t o t h o s e, w h i c h i s a

17   representative from ACP, David Aman, also identified as a

18   witness on the witness list.                        We didn't receive any

19   notification of these potential witnesses until approximately

20   five days after --

21                    T H E C O U R T:   Do you know what these witnesses are

22   testifying to?

23                    M R . K U N Z E:   I d o n ' t , Y o u r H o n o r, a n d t h a t ' s h a l f t h e

24   p r o b l e m.      I have an idea of what I think they're testifying

25   about and that's because we received a supplemental appraisal
                                                                                                            34



 1   r e p o r t f r o m M r . H a r v e y, A C P ' s w i t n e s s, a n d h e ' s c h a n g e d h i s

 2   highest and best use somewhat based on a contested issue of

 3   f a c t, w h i c h r e l i e s o n , w i t h o u t g e t t i n g i n t o t o o m a n y o f t h e

 4   d e t a i l s, b u t t h e n u m b e r o f r o o m s t h a t c o u l d p o s s i b l y b e

 5   r e n t e d a t t h e i n n b a s e d o n t h e z o n i n g o r d i n a n c e s, t h e

 6   b u i l d i n g p e r m i t s, a n d c e r t i f i c a t e s o f o c c u p a n c y.   S o t h e r e' s

 7   a contested issue of fact between the two parties on that

 8   c a s e.

 9                 I n M r . H a r v e y' s s e c o n d a p p r a i s a l - - h e d i d n ' t a d d r e s s

10   t h i s i n h i s f i r s t o n e , b u t i n h i s s e c o n d a p p r a i s a l, h e ' s n o w

11   changed his opinion slightly about how many rooms could be

12   built based on information he received from these three

13   i d e n t i f i e d p e o p l e.   He attached some emails from them and

14   s o m e F O I A - - o r d o c u m e n t s h e r e c e i v e d f r o m F O I A r e q u e s ts - -

15   t o t h e a d d e n d u m o f h i s r e p o r t, b u t A C P n e v e r i d e n t i f i e d t h e s e

16   people in their responses to discovery as people with factual

17   k n o w l e d g e o r f a c t w i t n e s s e s t h e y i n t e n de d t o c a l l a t t r i a l.

18   So they've sent subpoenas on June 7th to these three people

19   subpoenaing them as witnesses but then also directing them to

20   bring certain documents -- not only the documents that were

21   i n c l u d e d i n t h e a d d e n d a t o M r . H a r v e y' s r e p o r t b u t a l s o a n y

22   o t h e r d o c u m e n t s t h e y h a v e b e t w e e n t h e i r d e p a r t m e n ts a n d M r .

23   a n d M r s . F e n t o n, t h e d e f e n d a n t.      S o a t t h a t p o i n t, t h e y ' r e

24   a p p a r e n tl y c o m i n g t o t r i a l t o t a l k a b o u t n o t o n l y t h e s e

25   documents that relate to a material issue of fact but any
                                                                                                            35



 1   d o c u m e n t s t h e y h a v e t h a t w e h a v e n' t b e e n p r o v i d ed a n d h a v e n o

 2   i d e a w h a t t h e y ' r e a b o u t.

 3                I n a d d i t i o n t o t h a t , Y o u r H o n o r, i n t h e i r w i t n e s s

 4   l i s t, e v e n w h e n t h e y s u p p l e m e n t e d, a t l e a s t, t h e s e p e o p l e s'

 5   n a m e s, t h e p r e t r i a l o r d e r i n t h i s c a s e r e q u i r e s t h e m t o

 6   d i s c l o s e t h e s u b s t a n c e o f t h e i r t e s t i m o n y.     That was not

 7   p r o v i d ed a t a l l .      A l l w e r e c e i v e d w a s t h e i r n a m e s.    At this

 8   p o i n t, t h e y ' v e g i v e n u s t h e i r n a m e s a n d w e k n o w t h e r e a r e

 9   t h e s e s u b p o e n a s t o b r i n g d o c u m e n ts t h a t w e ' v e n e v e r s e e n

10   b e f o r e, a n d t h a t ' s t h e e x t e n t o f o u r k n o w l e d g e.      That's

11   h a p p e n e d l e s s t h a n t h r e e w e e k s b e f o r e t r i a l.     So we have no

12   idea exactly of what the basis of their testimony is.                                           They

13   s a y i t ' s s i m p l y t o a u t h e n t i c a t e r e c o r d s, b u t w e d o n ' t k n o w i f

14   t h a t' s t h e c a s e o r n o t .         And it's about a material issue of

15   f a c t.    If they had identified these people within the

16   discovery deadline pursuant to the discovery deadline we had

17   set, we could perhaps adequately prepare --

18                T H E C O U R T:      Y o u w o u l d n' t t a k e t h e d e p o s i t i o n o f

19   s o m e o n e w h o ' s j u s t g o i n g t o a u t h e n t i c a t e a r e c o r d.

20                M R . K U N Z E:      W e l l, I d o n ' t k n o w i f t h e y ' r e g o i n g t o

21   authenticate a record or not.                        They've been directed to bring

22   a n y n u m b e r o f i t e m s t h a t w e ' v e n e v e r s e e n b e f o r e.       So to the

23   extent they're going to authenticate a record --

24                T H E C O U R T:      The question is whether anything like

25   t h a t w o u l d b e a d m i s s i b l e.
                                                                                                                36



 1                  M R . K U N Z E:      I don't know what the record is so I

 2   don't know.

 3                  T H E C O U R T:      L e t ' s h e a r w h a t t h e y' v e g o t t o s a y .

 4                  M R . H O L Z H E I M E R:      Y o u r H o n o r, w i t h r e s p e c t t o t h e

 5   i d e n t i f i c a t i o n o f t h e m , t h e s e a r e a l l c u s t o d i a n s o f r e c o r d s.

 6   These are all people for which all we want to do is to

 7   a u t h e n t i c a t e d o c u m e n t s, t o b r i n g i n d o c u m e n t s t h a t w e ' v e h a d

 8   t h a t w e ' v e p r o d u c e d.

 9                  W i t h r e s p e c t t o M r . H a r v e y' s s u p p l e m e n t a l r e p o r t, M r .

10   H a r v e y s u p p l e m e n t e d h i s r e p o r t - - a b s o l u t e l y - - s e a s o n a b l y,

11   t i m e l y, a n d w e l l w i t h i n d i s c o v e r y.       He did make supplements

12   t o h i s r e p o r t.      T h e r e' s n o t h i n g n e f a r i o u s a b o u t t h a t.      I

13   d o n ' t t h i n k t h e r e' s a n y c o n c e r n a b o u t t h a t.        But in his

14   r e p o r t, M r . H a r v e y h a s i d e n t i f i e d h i s v a l u e b a s e d o n t h e

15   property and its use.                       We've discovered they do not have a

16   c e r t i f i c a t e o f o c c u p a n c y.      They don't have permits for a

17   c o m m e r c i a l k i t c h e n.    T h e y ' r e r a i s i n g a l l t h e s e t h i n g s.       So,

18   Y o u r H o n o r, t h e s e s u b p o e n a s a r e f o r r e b u t t a l w i t n e s s e s.

19   T h e s e a r e i m p e a c h m e n t w i t n e s s e s.     I d o n ' t t h i n k t h e r e' s a n y

20   s e c r e t.    I ' m g o i n g t o a s k M r . F e n t o n:         Do you have a

21   c e r t i f i c a t e o f o c c u p a n c y?      If he says no, then I don't have

22   a n y n e e d f o r a n y o f t h e s e w i t n e s s e s.         I f h e , w e b e l i e v e,

23   would state falsely -- says yes, he has a certificate of

24   o c c u p a n c y, t h e n t h e s e w i t n e s s e s a r e t o i m p e a c h h i m b e c a u s e n o

25   s u c h c e r t i f i c a t e o f o c c u p a n c y e x i s t s.
                                                                                                           37



 1                 With respect to why they should bring in all

 2   d o c u m e n t s, w e ' r e h a v i n g t o p r o v e a n e g a t i v e.      We can't ask

 3   them to please bring a certificate of occupancy because it

 4   d o e s n' t e x i s t.     We tried to get certified copies of their

 5   f i l e s s o w e w o u l d n' t h a v e t o g o t h r o u g h t h i s t o b r i n g t h e

 6   custodians here, but we've made arrangements that they can be

 7   on call and not tie them up for the week.                                 B u t Y o u r H o n o r,

 8   t h i s r e a l l y i s a n i m p e a c h m e n t w i t n e s s.     This is classic

 9   i m p e a c h m e n t.    If Mr. Fenton says they have a certificate of

10   o c c u p a n c y, I h a v e t h e r i g h t t o i m p e a c h h i m , a n d I h a v e t h e

11   r i g h t t o b r i n g i m p e a c h m e n t w i t n e s s e s o n t h a t, a n d t h a t g o e s

12   directly to their running of this inn and their use of the

13   property on the date of take.

14                 It's never had a certificate of occupancy from the

15   d a t e t h e y o p e n e d i t t o t h e d a t e o f t a k e t o e v e n t o d a y.

16   T h e r e' s n o c e r t i f i c a t e o f o c c u p a n c y h e r e , Y o u r H o n o r.     They

17   have a preview as to what our impeachment is going to be, but

18   f o r t h e m t o c o m p l a i n, W e l l, w e s h o u l d h a v e i d e n t i f i e d t h e m i n

19   d i s c o v e r y - - w e d o n ' t h a v e t o i d e n t i f y i m p e a c h m e n t w i t n e s s e s.

20   If he answers truthfully that they don't have a certificate

21   o f o c c u p a n c y, w e d o n ' t h a v e a n e e d t o c a l l t h e m .         If he

22   answers truthfully they don't have a permit for a commercial

23   kitchen -- they talk about weddings and expanding all these

24   t h i n g s, Y o u r H o n o r.      None of this is authorized under Nelson

25   C o u n t y p e r m i t t i n g o r c e r t i f i c a t e s.   T h e y h a v e s i x r o o m s.
                                                                                                           38



 1   T h e i r p e r m i ts s p e c i f i c a l l y s a y t h e y c a n o n l y h a v e f i v e r o o m s,

 2   a n d I n e e d t o b r i n g i n t h e c u s t o d i a n o f r e c o r d s, w h o w i l l

 3   authenticate those documents to the jury.

 4                   T h e y ' v e t a l k e d a b o u t, W e l l , w e ' r e b u i l d i n g a n

 5   a d d i t i o n a l c a b i n t h a t w i l l b e a p e t - f r i e n d l y a d d i t i o n.     Your

 6   H o n o r, t h e p e r m i t s o n t h a t p a r c e l - - i t ' s o n a d i f f e r e n t

 7   p a r c e l.     I t ' s n e x t t o t h e r e s i d e n c e.     And because it's next

 8   t o t h e r e s i d e n c e, t h e i r p e r m i t i s i t ' s a n i n l a w s u i t e.          It

 9   has nothing to do with the inn.                           So Mr. Fenton has this image

10   a n d t h i s v i s i o n o f t h i s p r o p e r t y, b u t t h a t i s n o t b a s e d o n

11   w h a t' s b a s e d i n r e a l i t y, a n d o u r e x p e r t s a r e v a l u i n g i t b a s e d

12   o n t h e d a t e o f t a k e , b a s e d o n r e a l i t y, b a s e d o n w h a t' s

13   r e a s o n a b l y p r o b a b l e.   A s i t s t a n d s, t h e y c a n n o t h a v e m o r e

14   t h a n f i v e r o o m s.      A s i t s t a n d s, i t i s a t r a n s i e n t l o d g i n g

15   where the owner needs to live in the same building as the

16   r o o m s.      S o t h e y ' v e t a l k e d a b o u t, O h , t h e r e' s t h i s i n n k e e p e r' s

17   r e s i d e n c e.    Y o u r H o n o r, t h e r e i s n o i n n k e e p e r r e s i d e n c e

18   b e c a u s e u n d e r t h e z o n i n g, t h e i n n k e e p e r h a s t o l i v e i n t h e

19   l o d g e w i t h t h e o t h e r r o o m s.

20                   S o h e ' s t a l k e d a b o u t w h a t h e w a n t e d t o b u i l d.

21   R e m e m b e r, Y o u r H o n o r, t h e y v a l u e d $ 2 0 0 , 0 0 0 t o b u i l d t h i s

22   c a b i n t h a t i s g o i n g t o b e a s t a n d- a l o n e r o o m.           They don't

23   h a v e a p e r m i t f o r m o r e t h a n f i v e r o o m s.         They already have

24   six.         T h e n t h e y w a n t t o a r g u e t o t h e j u r y t h e s t a n d- a l o n e

25   cabin should be valued as well.                           T h e s t a n d- a l o n e c a b i n i s
                                                                                                               39



 1   n e x t t o t h e r e s i d e n c e o n a d i f f e r e n t p r o p e r t y, a n d t h e p e r m i t

 2   f o r i t i s a n i n l a w s u i t e.            They can't use it.              So I don't

 3   mean to disclose my rebuttal impeachment case, but if he

 4   t e s t i f i e s t r u t h f u l l y a n d h o n e s t l y, w e d o n ' t n e e d a n y o f t h e s e

 5   c u s t o d i a n s o f r e c o r d.

 6                 T H E C O U R T:     O k a y.

 7                 M R . K U N Z E:     Y o u r H o n o r, o u r d i s c o v e r y r e q u e s t s i m p l y

 8   a s k s f o r p e o p l e w i t h f a c t u a l k n o w l e d g e.      We were not provided

 9   t h a t.    That discovery request has been pending since August

10   of last year.              The fact they've known about this -- and let

11   m e r e s p o n d t o M r . H o l z h e i m e r' s c l a i m t h a t M r . H a r v e y' s r e p o r t

12   w a s w i t h i n t h e d i s c o v e r y d e a d l i n es .      We received on --

13                 T H E C O U R T:     H e s a y s i t ' s g o i n g t o b e o n r e b u t t a l.             He

14   c a n r e b u t y o u r w i t n e s s e s.

15                 M R . K U N Z E:     C e r t a i n l y, h e c a n , b u t h e a l s o h a s t o

16   respond to our discovery responses about people with factual

17   knowledge of the case, people who have information pertaining

18   t o t h i s m a t t e r.

19                 T H E C O U R T:     Nobody takes a deposition of people who

20   j u s t a u t h e n t i c a t e r e c o r d s.     These people know nothing except

21   t h e i r r e c o r d, I g a t h e r.          T h a t' s a l l t h e y ' l l b e e n t i t l e d t o - -

22                 M R . K U N Z E:     He's talking about bringing them in for

23   r e b u t t a l a n d i m p e a c h m e n t p u r p o s e s t o s a y t h e r e' s n o

24   c e r t i f i c a t e o f o c c u p a n c y.

25                 T H E C O U R T:     T h a t' s n o d i f f e r e n t t h a n a u t h e n t i c a t i n g
                                                                                                                  40



 1   t h a t t h e r e i s a r e c o r d, t o s a y t h e r e i s n o r e c o r d.                  I mean,

 2   l i k e y o u s a i d - - w e l l , i t ' s j u s t a d m i s s i b l e.             It's just as

 3   r e b u t t a l t e s t i m o n y.      That's the plain --

 4                    M R . K U N Z E:      I ' m n o t a r g u i n g, Y o u r H o n o r, i t ' s n o t

 5   a d m i s s i b l e.     I'm arguing regarding the failure to disclose

 6   t h e i n f o r m a t i o n.        T h a t ' s t h e b a s i s o f o u r m o t i o n.

 7                    T H E C O U R T:      I think it's -- I think it's proper for

 8   the Court to allow notwithstanding the fact that it wasn't

 9   timely filed because --

10                    M R . K U N Z E:      C e r t a i n l y, Y o u r H o n o r.

11                    T H E C O U R T:      A u t h e n t i c a t i n g w i t n e s s e s, g e n e r a l l y, a r e

12   n o t t r e a t e d t h e s a m e a s o t h e r f a c t w i t n e s s e s.

13                    M R . K U N Z E:      I d o n ' t d i s a g r e e w i t h t h a t s t a t e m e n t,

14   Y o u r H o n o r.       But the fact is that this has been a material

15   issue of fact that the parties have agreed on for several

16   m o n t h s.

17                    T H E C O U R T:      Does your client know that there is a

18   r e c o r d t h e r e t h a t t h e s e p e o p l e s a y i s n o t t h e r e?

19                    M R . K U N Z E:      They have correspondence we've now just

20   turned over -- they've just found -- about them talking about

21   having to change certificates of occupancy and having them

22   a m e n d e d a n d a p p r o v e d.        They don't have a hard copy of a

23   c e r t i f i c a t e o f o c c u p a n c y, b u t w e ' v e b e e n a b l e t o u n c o v e r

24   r e c o r d s.

25                    T H E C O U R T:      Y o u c a n e x p l a i n h i s t e s t i m o n y.
                                                                                                           41



 1                 M R . K U N Z E:     T h a n k y o u , Y o u r H o n o r.

 2                 T H E C O U R T:     A n y t h i n g e l s e t o e x c l u d e?

 3                 M R . K U N Z E:     N o , Y o u r H o n o r.

 4                 T H E C O U R T:     A l l r i g h t.

 5                 M R . H O L Z H E I M E R:      I didn't know if the Court wanted to

 6   take up any of the issues --

 7                 T H E C O U R T:     I would like to take up anything we can

 8   get out of the way.

 9                 M R . H O L Z H E I M E R:      Y o u r H o n o r, o n e o f t h e i s s u e s t h a t I

10   think both parties have identified in the pretrial submission

11   is the issue of the unity of lands and whether or not that

12   i s - - t h a t i t i s a f a c t u a l i s s u e.            Both of us agree the unity

13   o f l a n d s i s a f a c t u a l i s s u e.          Both of us agree that it is an

14   i s s u e t h a t ' s o b v i o u s l y v i t a l t o t h i s c a s e.       The only

15   disagreement between the parties is who the factfinder is.

16   Y o u r H o n o r, w e b e l i e v e t h e l a w i s c l e a r.           U.S. v Reynolds and

17   also the Seventh Circuit has directly addressed this point in

18   U . S . v . 1 0 5 A c r e s.      The only issue that goes to the jury is

19   v a l u i n g t h e p r o p e r t y.       T h e j u r y h a s n o o t h e r f a c t u a l i s s u e s.

20   This Court -- the judge -- is the factfinder on all other

21   f a c t u a l i s s u e s.   T h e r e f o r e, w e b e l i e v e t h a t t h i s C o u r t, t h i s

22   j u d g e, n e e d s t o d e t e r m i n e t h e u n i t y o f l a n d s i s s u e a s a

23   f a c t u a l m a t t e r b e f o r e t h e j u r y h e a r s e v i d e n c e.

24                 Y o u r H o n o r, i n U . S . v . R e y n o l d s, t h e C o u r t m a d e i t

25   very clear that the judge sitting in a condemnation case
                                                                                                         42



 1   under 71.1 has a broader role than a judge normally does in a

 2   r e g u l a r j u r y t r i a l.       The U.S. Supreme Court specifically said

 3   i t i s f o r t h e j u d g e t o d e t e r m i n e a l l f a c t u a l i s s u e s.         The

 4   only thing the jury is to determine is the value of the

 5   p r o p e r t y.      To the extent there are factual issues that lead

 6   to that, or any issues that lead to that, the judge needs to

 7   determine that ahead of time.

 8                    Y o u r H o n o r, i n U . S . v . 1 0 5 A c r e s f r o m t h e S e v e n t h

 9   C i r c u i t, w h i c h w e c i t e d i n o u r b r i e f, t h a t w a s e x a c t l y t h i s

10   i s s u e b e f o r e t h e S e v e n t h C i r c u i t.       In that case, the issue is

11   w h e t h e r o r n o t t h e p a r c e l s n e e d e d t o b e t o g e t h e r, u n i t y o f

12   l a n d o r l a r g e r p a r c e l.          The Seventh Circuit reversed the

13   d i s t r i c t c o u r t a n d s a i d u n d e r U . S . v . R e y n o l d s, t h a t h a d t o

14   be determined by the judge --

15                    T H E C O U R T:     Is there evidence in the record already

16   the Court can decide that on?

17                    M R . H O L Z H E I M E R:    T h e r e i s s o m e e v i d e n c e, b u t t h e

18   burden is on them to do it.                          They have not pushed or

19   p r e s e n t e d e v i d e n c e - - a n y e v i d e n c e, w e b e l i e v e.      They've made

20   a r g u m e n t s t h a t t h e u n i t y o f l a n d w o u l d a p p l y, b u t a s w e

21   p o i n t e d o u t , t h e i r e x p e r t d o e s n' t a d d r e s s i t a t a l l .       So,

22   actually --

23                    T H E C O U R T:     But his appraisal deals with the entire

24   a c r e a g e.

25                    M R . H O L Z H E I M E R:    His appraisal deals with the entire
                                                                                                            43



 1   a c r e a g e, b u t i t d o e s n' t g o t h r o u g h a n y a n a l y s i s o n t h i s

 2   f a c t u a l i s s u e.      Our appraiser did, and identified facts as to

 3   why this property should not be determined under unity of

 4   l a n d.     S o , Y o u r H o n o r, t h e b u r d e n i s o n t h e l a n d o w n e r.       We,

 5   a s t h e c o n d e m n o r, h a v e c o n d e m n e d t h i s o n e p a r c e l.     The

 6   S u p r e m e C o u r t s a i d a n y t h i n g b e y o n d t h a t o r a n y i s s u e s, i f y o u

 7   w a n t t o b r i n g i n t h e s e o t h e r p a r c e l s, t h a t m a y b e a l l o w e d i f

 8   t h e r e' s a d e t e r m i n a t i o n t h a t t h e l a r g e r p a r c e l a n a l y s i s w a s

 9   d o n e c o r r e c t l y, w i t h a l l o f t h e f a c t s.        This Court has not

10   had any facts before it.                      The Court hasn't had any evidence

11   o r a n y t h i n g t o m a k e t h a t d e t e r m i n a t i o n.    Until that

12   determination is made, the only parcel then is the one that

13   w e h a v e c o n d e m n e d.      The burden is on them to bring that up to

14   g e t a d e t e r m i n a t i o n f r o m t h e C o u r t, t o g i v e t h e C o u r t f a c t s

15   to make that.                T h e C o u r t h a s n o f a c t s a s w e s i t h e r e t o d a y.

16   S o w i t h o u t a n y f a c t s, t h e C o u r t c a n ' t m a k e t h a t

17   d e t e r m i n a t i o n.    I f t h e y w a n t t o p r e s e n t f a c t s, t h e y c a n d o

18   t h a t a n d t h e C o u r t c a n m a k e t h a t d e t e r m i n a t i o n, b u t t h a t h a s

19   to occur before the jury is seated -- before the jury hears

20   a n y e v i d e n c e a n d , Y o u r H o n o r, t h e y h a v e n o t p r e s e n t e d t h o s e

21   f a c ts .     They have that burden and they have not done that.

22   The Supreme Court and the Seventh Circuit directly on point

23   said this court has to have an evidentiary hearing on that.

24   T o t h e e x t e n t t h e y w a n t t o d o t h a t, t h e y h a v e a n o b l i g a t i o n

25   to hold an evidentiary hearing to give the court the evidence
                                                                                                           44



 1   n e c e s s a r y t o r u l e o n t h a t i s s u e.      They have not.

 2                T H E C O U R T:      Yes, sir.

 3                M R . K U N Z E:      T h a n k y o u , Y o u r H o n o r.

 4                W e w i l l c o n c e d e t h e r e' s a s p l i t b e t w e e n t h e c i r c u i t s.

 5   We cited a Fifth Circuit court that says the exact opposite

 6   o f w h a t A C P i s a r g u i n g t o d a y, a n d t h a t i s a j u r y d e c i d e s

 7   t h a t.   T h e r e' s a l s o a S o u t h e r n D i s t r i c t o f C a l i f o r n i a c a s e

 8   that says the opposite of that.                          It says it is the jury's

 9   i s s u e t o d e c i d e.      R e g a r d l e s s, w e u n d e r s t a n d t h a t t h e r e' s a

10   s p l i t b e t w e e n t h e c i r c u i t s a n d i t i s u p t o t h e j u d g e' s

11   discretion whether that falls into just compensation or not.

12   T h e i s s u e i s R u l e 7 1 . 1 s a y s t h e j u r y i s t h e d e c i s i o n- m a k e r

13   w h e n i t c o m e s t o j u s t c o m p e n s a t i o n.     Just compensation is the

14   difference in value of the property before and after and

15   t h a t' s w h a t t h e y n e e d t o d e c i d e:       What is the property

16   b e f o r e, a n d t h a t v a l u e; a n d w h a t i s t h e p r o p e r t y a f t e r, a n d

17   t h a t v a l u e?   T h a t ' s t h e n a t u r e o f j u s t c o m p e n s a t i o n, a n d

18   t h a t' s f o r t h e j u r y t o d e t e r m i n e.        That is explicitly stated

19   in Rule 71.1.

20                U.S. v. Reynolds is a case about the scope of the

21   project rule.            Your Honor may remember that issue from the

22   Granby case our firm tried several years ago.                                   T h a t' s a

23   c o l l a t e r a l i s s u e t h a t d o e s n' t g o t o j u s t c o m p e n s a t i o n.     In

24   this case, the property before is the main bedrock of what

25   just compensation is based on and that's what the unity of
                                                                                                         45



 1   l a n ds d o c t r i n e g o e s t o .     That should be an issue for the jury

 2   to determine as was found by the Fifth Circuit and Southern

 3   D i s t r i c t o f C a l i f o r n i a.   B u t e v e n b e y o n d t h a t , Y o u r H o n o r,

 4   this is not an issue that needs to be determined before the

 5   j u r y h e a r s e v i d e n c e.    The Seventh Circuit case that they're

 6   relying on talks about a trial occurring and evidence being

 7   presented and then the judge making a determination on what

 8   is the larger parcel and what is the unity of lands doctrine

 9   a n d h o w t h a t a p p l i e s, a n d t h e n i n s t r u c t i n g t h e j u r y

10   appropriately on it.                  So it is not an issue that needs to be

11   d e c i d e d b e f o r e t h e t r i a l o c c u r s.   It is an issue for the

12   j u r y, b u t i f t h e C o u r t d i s a g r e e s w i t h t h a t, i t ' s n o t

13   s o m e t h i n g t h a t n e e d s t o b e d e c i d e d b e f o r e h a n d.   As the

14   S e v e n t h C i r c u i t h a s r e c o g n i z e d, t h a t i s a n i s s u e t h a t c a n b e

15   determined and instructed to the jury after the evidence is

16   p r e s e n t e d a t t r i a l.

17                 T h a t w o u l d b e o u r p o s i t i o n, Y o u r H o n o r.     ACP even

18   recognizes that in the very pretrial order that was filed

19   y e s t e r d a y.   If you look on page 7, subsection 6, they agree

20   it's a contested issue of law that does not require a ruling

21   b e f o r e t r i a l, w h i c h i s w h e t h e r t h e c o u r t o r t h e j u r y d e c i d e s

22   w h e t h e r t h e r e' s a u n i t y o f u s e b e t w e e n t h e s u b j e c t p r o p e r t y.

23   That was a joint pretrial order filed yesterday saying it's

24   n o t a n i s s u e t o b e d e c i d e d b e f o r e t h e d a y o f t r i a l.         Several

25   h o u r s l a t e r, t h e y t u r n a r o u n d a n d f i l e a b r i e f t a k i n g t h e
                                                                                                                46



 1   e x a c t o p p o s i t e p o s i t i o n, c o n t r a r y t o t h e c a s e l a w t h e y e v e n

 2   c i t e.

 3                 T h a n k y o u , Y o u r H o n o r.

 4                 T H E C O U R T:       O k a y.

 5                 M R . H O L Z H E I M E R:        Y o u r H o n o r, t h e r e i s n o t a s p l i t

 6   a m o n g s t t h e c i r c u i t.      U.S. v. Reynolds is a Supreme Court

 7   c a s e a n d i t ' s v e r y c l e a r.           A n d I q u o t e, " T h e c o u r t t r i e s a l l

 8   i s s u e s, i n c l u d i n g c o m p e n s a t i o n, e x c e p t w h e r e a j u r y i s

 9   d e m a n d e d o n c o m p e n s a t i o n. "      It goes on, "The courts have

10   i n t e r p r e t e d a l l i s s u e s t o i n c l u d e a l l f a c t u a l i s s u e s. "

11                 T o t h e e x t e n t t h e r e' s a s p l i t i n t h e c i r c u i t, w h i c h

12   w e d o n ' t b e l i e v e t h e r e i s , i n a F o u r t h C i r c u i t o p i n i o n,

13   C o l u m b i a G a s v . 7 6 A c r e s t h a t w e c i t e d i n o u r b r i e f, w h i c h

14   was the Fourth Circuit in 2017 -- that was a matter that I

15   a r g u e d, Y o u r H o n o r.       T h e r e, t h e F o u r t h C i r c u i t s a i d, R e v e r s e

16   the district court because the district court erroneously

17   permitted the jury to determine a factual matter as to the

18   s i z e o f t h e t e m p o r a r y e a s e m e n t.        O b v i o u s l y, w e ' r e d e a l i n g

19   w i t h l a r g e r p a r c e l s v e r s u s t e m p o r a r y e a s e m e n t, b u t t h i s i s

20   the exact same issue that came up in Columbia Gas v. 76 Acres

21   t h a t I h a d t o d e a l w i t h , w i t h t h e d i s t r i c t c o u r t j u d g e.                 The

22   judge wanted to make that a factual issue for the jury as to

23   t h e s i z e a n d t h e s c o p e o f t h e t e m p o r a r y e a s e m e n t.           We argued

24   b e f o r e t h a t c o u r t, a n d u l t i m a t e l y t h e F o u r t h C i r c u i t s a i d i t

25   was absolutely improper to make that a factual issue for the
                                                                                                          47



 1   j u r y, a n d r e v e r s e d t h e t r i a l c o u r t.      This is exactly the same

 2   i s s u e, Y o u r H o n o r.      The only issue that goes to the jury,

 3   factual or otherwise is:                       What is the compensation for the

 4   p r o p e r t y?     T o t h e e x t e n t t h e r e a r e a n y o t h e r f a c t u a l i s s u e s,

 5   s p e c i f i c a l l y u n i t y o f l a n d s, t h a t h a s t o b e d e c i d e d b y t h e

 6   c o u r t a n d t h e n o n c e t h e c o u r t m a k e s t h a t d e c i s i o n, t h e j u r y

 7   w i l l b e i n s t r u c t e d a s t o t h e c o u r t' s f i n d i n g, a n d t h e y w i l l

 8   a p p r a i s e i t b a s e d u p o n t h e c o u r t' s f i n d i n g.     T h e r e' s n o t a

 9   s i n g l e c a s e t h a t s a y s o t h e r w i s e.

10                  Y o u r H o n o r, i f t h e r e' s a s p l i t i n t h e c i r c u i t, t h e

11   Fourth Circuit ruled in 2017 and reversed the district court

12   for making it a factual issue before the jury.                                   We believe it

13   w o u l d b e i m p r o p e r.

14                  T H E C O U R T:     I d o n ' t s e e h o w , t h o u g h, I c o u l d r e a l l y

15   d e c i d e i t w i t h o u t l o o k i n g a t t h e p r o p e r t y.     I mean --

16                  M R . H O L Z H E I M E R:   Y o u r H o n o r, t h e C o u r t c o u l d h a v e

17   evidence and the Court can have evidence here.                                   The factual

18   u n d e r- b a s i s, a s M r . H a r v e y n o t e d i n h i s o p i n i o n, w h e r e h e

19   w e n t t h r o u g h a l l t h e r e a s o n s w h y h u m a n r i g h t s d i d n o t a p p l y,

20   t h e C o u r t c o u l d h a v e a n e v i d e n t i a r y h e a r i n g o n t h a t, a n d M r .

21   Harvey has identified all the reasons why.                                 The residence has

22   n o t h i n g t o d o w i t h t h e h o u s e.       I have an affidavit from Mr.

23   H a r v e y.       He went out to do a site visit and he brought one of

24   his associates with him.                       He spent the night and his

25   a s s o c i a t e s p e n t t h e n i g h t.     They had two rooms and spent the
                                                                                                         48



 1   night there and were supposed to do their site visit the next

 2   day.      The next day, they wanted to walk around and Mrs.

 3   Fenton stopped them and said, No, you cannot walk around the

 4   p r o p e r t y; y o u c a n o n l y g o t o p l a c e s w h e r e g u e s ts g o .       So she

 5   d i d n o t a l l o w t h e m t o g o i n t o t h e k i t c h e n, t o t h e i n n k e e p e r

 6   s p a c e i n t h e b a s e m e n t o r t o a n y w h e r e e l s e.     A n d i m p o r t a n t l y,

 7   s h e w o u l d n o t a l l o w t h e m t o g o o n t o t h e o t h e r t w o p a r c e l s.

 8   A n d I h a v e a f f i d a v i t s I c a n g i v e t o t h e C o u r t.        She said the

 9   o t h e r t w o p a r c e l s, g u e s ts a r e n o t a l l o w e d t o g o t h e r e; a n d ,

10   i n f a c t , i n h i s a f f i d a v i t, h e n o t e d t h e y h a d a p i p e g a t e t h a t

11   was closed to the driveway to the other two parcels and she

12   told him, You are not allowed to go past that pipe gate and

13   y o u a r e n o t a l l o w e d t o g o t o t h e o t h e r t w o p a r c e l s.

14                T h e C o u r t c a n h a v e a n e v i d e n t i a r y h e a r i n g.    This is

15   a n a d m i s s i o n f r o m M r s . F e n t o n.   She said, You cannot go onto

16   t h e p r o p e r t y.   You can only go where guests go.                        When Mr.

17   H a r v e y w a s t h e r e, t h a t w a s o n l y i n t h e i n n .      If the Court

18   w a n t s t o h a v e a n e v i d e n t i a r y h e a r i n g, w e c a n p r e s e n t t h a t

19   evidence to the Court and they can present whatever evidence

20   t h e y h a v e o n t h a t i s s u e.      B u t t h e b u r d e n i s o n t h e m.      If they

21   d o n o t m e e t t h a t b u r d e n, t h e n t h e u n i t y o f l a n d s f a i l s.

22                T H E C O U R T:    O k a y.    A n y t h i n g?

23                M R . K U N Z E:    I ' m n o t s u r e, Y o u r H o n o r, w h a t t h e

24   relevance is of the parts of the property that Mr. Harvey

25   inspected or not.               I've not seen these affidavits that Mr.
                                                                                                              49



 1   Holzheimer has referenced and I'm not aware of what his

 2   c l a i m s a r e a t t h i s p o i n t.      But that has nothing to do with

 3   the legal issue before the Court now as to whether there

 4   n e e d s t o b e a n e v i d e n t i a r y h e a r i n g b e f o r e t h e t r i a l o c c u r s.

 5   In the Fifth Circuit case they cite, described the fact a

 6   t r i a l w a s h e l d , a n d t h e n t h e C o u r t, b a s e d o n t h e e v i d e n c e

 7   p r e s e n t e d a t t r i a l, m a d e a d e t e r m i n a t i o n a s t o w h e t h e r t h e

 8   l a r g e r p a r c e l p o r t i o n, u n i t y o f l a n d s d o c t r i n e a p p l i e d.     So

 9   t h e r e' s n o s u p p o r t f o r t h e f a c t s o m e s o r t o f e v i d e n t i a r y

10   h e a r i n g n e e d e d t o o c c u r p r i o r t o a n y t y p e o f t r i a l h a p p e n i n g.

11                The difference between interpretations of what

12   h a p p e n e d a t t h e s i t e v i e w M r . H a r v e y a t t e n d e d, I ' m n o t a w a r e

13   of.     I h a v e n' t s e e n t h e s e a f f i d a v i ts .      But if they wanted to

14   r e q u e s t a d d i t i o n a l v i e w s, t h e y c o u l d h a v e d o n e t h a t a n d t h a t

15   w o u l d h a v e b e e n p r o p e r.     But that has nothing to do with the

16   legal question of whether there needs to be an evidentiary

17   hearing prior to this, and none of the courts have said

18   t h a t' s r e q u i r e d.     So that's really the issue before the Court

19   now, whether the larger parcel theory applies and when that

20   d e t e r m i n a t i o n i s m a d e , a n d t h e r e' s a b s o l u t e l y n o p r e c e d e n c e

21   o r r e q u i r e m e n t s t h a t a n e v i d e n t i a r y h e a r i n g o c c u r s.   I n f a c t,

22   t o t h e c o n t r a r y.      T h e c a s e l a w s a y s i t d o e s n' t o c c u r p r i o r t o

23   t r i a l.

24                T H E C O U R T:      What about the Fourth Circuit case he

25   cites saying the judge has to --
                                                                                                              50



 1                   M R . K U N Z E:     T h a t' s t h e s i z e o f t h e e a s e m e n t, Y o u r

 2   H o n o r.     I w h o l e h e a r t e d l y c o n c e d e t h a t t h a t' s n o t a n i s s u e o f

 3   j u s t c o m p e n s a t i o n o r a d e t e r m i n a t i o n o f j u s t c o m p e n s a t i o n.

 4   T h a t' s a f a c t u a l i s s u e o u t s i d e o f t h a t .       That's covered under

 5   Rule 71.1.            The value of the property before is part of the

 6   j u s t c o m p e n s a t i o n a n d t h a t' s w h a t t h e p a r t i e s a r e a r g u i n g

 7   o v e r.      What is the value of the property for?                             They say the

 8   value of the property before only includes the one parcel and

 9   t h e i n n b u i l d i n g.       Our expert says the property before

10   i n c l u d e s a l l t h r e e p a r c e l s.      T h a t ' s t h e b e d r o c k, t h e b a s i s

11   f o r j u s t c o m p e n s a t i o n.       If you don't have the value of the

12   p r o p e r t y b e f o r e, y o u c a n ' t c a l c u l a t e w h a t j u s t c o m p e n s a t i o n

13   is.        T h e r e' s n o t h i n g e l s e t h a t c a n b e i n c l u d e d i n t h a t o t h e r

14   than the value before and the value after and the difference

15   b e t w e e n t h e j u s t c o m p e n s a t i o n.

16                   Regardless of whether the Court rules the jury

17   d e t e r m i n e s t h a t o r t h e C o u r t m a k e s t h a t f i n d i n g, t h e r e' s n o

18   r e q u i r e m e n t t h a t o c c u r b e f o r e t r i a l h a p p e n s.

19                   M R . H O L Z H E I M E R:    A s a p r a c t i c a l m a t t e r, Y o u r H o n o r,

20   it has to occur before the jury hears evidence because the

21   valuation of the property is based on -- is it 2.9 acres or

22   i s i t 2 0 a c r e s?         It's very analogous to the Columbia Gas

23   c a s e, w h i c h t h e F o u r t h C i r c u i t r u l e d o n .       T h e r e, i t s a i d ,

24   "The district court erroneously permitted the jury to

25   d e t e r m i n e a f a c t u a l m a t t e r, t h e s i z e o f t h e t e m p o r a r y
                                                                                                             51



 1   e a s e m e n t s. "

 2                 Here, what they want to argue is to make the jury

 3   determine the factual issue of the size of the parcel at

 4   i s s u e, w h e t h e r i t ' s 2 . 9 a c r e s o r 2 0 a c r e s.          It's very

 5   analogous to what the Fourth Circuit correctly ruled on and

 6   s a i d t h a t i s i m p r o p e r f o r t h e j u r y t o d e c i d e t h a t.

 7                 S o a s a p r a c t i c a l m a t t e r, a r e t h e r e c a s e s t h a t s a y

 8   t h e C o u r t n e e d s t o d e t e r m i n e t h i s b e f o r e t r i a l?       I'm not

 9   g o i n g t o s a y t h e r e' s n o t a c a s e o n i t , b u t t h e r e' s n o w a y

10   either side can present evidence to this jury as to the fair

11   market value of the property when we can't even start with

12   w h a t' s t h e s i z e o f t h e p r o p e r t y w e ' r e v a l u i n g.        Is it 3

13   a c r e s, 2 . 9 a c r e s, o r 2 0 ?          So how can the jury understand when

14   t h e y h e a r H a r v e y v a l u e 2 . 9 a c r e s, a n d t h e y h e a r R a y s a y i t ' s

15   2 0 a c r e s?         A n d t h e y ' l l h a v e t o f i g u r e o u t w h i c h p r o p e r t y, h o w

16   big it is, and they'll be asked to make this exact same issue

17   the court did in Columbia Gas that the Fourth Circuit said is

18   i m p r o p e r.       So is there a case that says the Court needs to

19   have it?           No.       B u t t h e r e' s n o p r a c t i c a l w a y t h i s j u r y c o u l d

20   hear evidence about fair market value --

21                 T H E C O U R T:       T h e y c o u l d g i v e o p i n i o n s.   If it's one

22   p a r c e l, m y o p i n i o n i s t h i s, a n d i f i t ' s t w o o r t h r e e, m y

23   opinion is something else.

24                 M R . H O L Z H E I M E R:      Y o u r H o n o r, t h i s i s g e t t i n g v e r y

25   confusing for a jury.
                                                                                                             52



 1                 T H E C O U R T:      I know, but we're up on the date of the

 2   t r i a l.    T h e r e' s n o t a l o t o f t i m e .

 3                 M R . H O L Z H E I M E R:      W e a r e u p o n t h e d a t e o f t r i a l.

 4   T h a t' s w h y t h i s i s s u e h a s c o m e u p .          The burden is on them to

 5   r a i s e t h i s i s s u e, f a c t u a l l y.       The burden is on them on all of

 6   t h e s e i s s u e s, o n v a l u a t i o n.       So we've prodded them --

 7                 T H E C O U R T:      T h e y s a y i t ' s t h e w h o l e p r o p e r t y.

 8                 M R . H O L Z H E I M E R:      T h e y p r e s e n t e d n o e v i d e n c e, t h o u g h,

 9   f o r t h i s C o u r t t o m a k e t h a t d e t e r m i n a t i o n, a n d t h e r e' s n o

10   e v i d e n c e, n o r s h o u l d t h e y p r e s e n t a n y e v i d e n c e t o m a k e t h a t

11   d e t e r m i n a t i o n e i t h e r.     A n d t h e j u r y s h o u l d n' t h a v e t o h e a r

12   multiple valuation scenarios and hypotheticals because it's

13   not just the size of the property but gets into:                                        Is the

14   residence and inlaw suite on the residence included as part

15   of the inn?            If the jury hears this and has to create

16   h y p o t h e t i c a l v e r d i c t s, i t ' s g o i n g t o b e c o n f u s i n g - -

17                 T H E C O U R T:      I'm not talking about hypothetical

18   v e r d i c t s.    The experts could give -- Ray would give his

19   o p i n i o n, a n d I s u p p o s e y o u w o u l d a s k , W e l l, i f i t ' s n o t

20   2 0 a c r e s, b u t o n l y t h e o n e p a r c e l, w h a t w o u l d y o u r o p i n i o n

21   be?

22                 M R . H O L Z H E I M E R:      W e c a n d o t h a t , Y o u r H o n o r, b u t I

23   f e a r i t w i l l b e v e r y c o n f u s i n g f o r t h e j u r y v e r s u s - - a g a i n,

24   t h e r e' s n o d i r e c t l a w a s t o h o w t h e C o u r t s h o u l d d o t h i s , b u t

25   I t h i n k, a s a p r a c t i c a l m a t t e r, i t w o u l d b e c o n f u s i n g t o t h e
                                                                                                            53



 1   jury versus --

 2                  T H E C O U R T:     If the Court is supposed to make the

 3   d e t e r m i n a t i o n, i t w o u l d b e , a s a p r a c t i c a l m a t t e r, b e t t e r t o

 4   g e t i t o u t o f t h e w a y u p f r o n t.

 5                  M R . H O L Z H E I M E R:    A g r e e d.

 6                  T H E C O U R T:     B u t a t t h i s p o i n t, I ' m w o r r i e d a b o u t h o w

 7   to get that done without -- I don't like to have a jury

 8   w a i t i n g a r o u n d f o r u s t o d o s o m et h i n g.

 9                  M R . H O L Z H E I M E R:    I u n d e r s t a n d.   I'm just trying to

10   t h i n k o f t h i s j u r y , i f , y o u k n o w - - i f t h e c a s e l a w i s c l e a r,

11   and I think it is, the Court needs to make this factual

12   d e t e r m i n a t i o n.    O b v i o u s l y, i t ' s w i t h i n t h e C o u r t' s

13   d i s c r e t i o n, b u t g i v i n g t h e j u r y m u l t i p l e s c e n a r i o s, I t h i n k,

14   w o u l d b e v e r y d i f f i c u l t f o r t h e m.

15                  T H E C O U R T:     I might have to think this over.

16                  D i d y o u w a n t t o s a y a n y t h i n g e l s e a b o u t t h i s?

17                  M R . K U N Z E:     J u s t r e a l b r i e f l y, Y o u r H o n o r.

18                  This is from the case that they cite, the Fifth

19   C i r c u i t c a s e r e g a r d i n g t h e t e m p o r a r y e a s e m e n t, w h i c h i s n o t

20   t h e s a m e t h i n g, h e r e , b u t c i t i n g t o R e y n o l d s, t h e C o u r t h e l d

21   that the district judge should decide the factual question of

22   whether the condemned parcels here are integral and then the

23   judge should then instruct the jury on the issue of just

24   compensation consistent with his preliminary factual

25   d e t e r m in a t i o ns .    That's how the case that they cited dealt
                                                                                                         54



 1   w i t h t h i s i s s u e.       The evidence was presented and then the

 2   court made an instruction to the jury as to the factual

 3   findings that were made.                    That was done all at trial and

 4   t h a t' s h o w i t h a s b e e n d o n e i n p r e c e d e n t a n d t h e r e' s n o c a s e

 5   l a w o r d i r e c t i v e t o h a v e a n e v i d e n t i a r y h e a r i n g b e f o r e.

 6                 Thank you.

 7                 T H E C O U R T:     L e t ' s g o t o t h e n e x t.

 8                 M R . H O L Z H E I M E R:   I b e l i e v e t h e l a s t i s s u e, Y o u r

 9   H o n o r, i s a n i s s u e a s t o w h e t h e r o r n o t t h e t e m p o r a r y

10   e a s e m e n t s h o u l d c o m e u p a t t r i a l.

11                 S o a s t h e C o u r t i s a w a r e, w e ' v e a m e n d e d t h e a r e a s o f

12   t a k e.    It's been determined that we do not need the temporary

13   e a s e m e n t s p a c e.    It's never been used.                The trees that were

14   on there are still in place and it was determined it would

15   never be used.               So the certificate of take was amended and

16   that was filed in accordance with the rules that allow us to

17   a m e n d p r i o r t o t r i a l, a n d t h a t w a s d o n e.       I don't think

18   t h e r e' s a n y i s s u e w i t h t h a t .

19                 S o t h e t e m p o r a r y e a s e m e n t, Y o u r H o n o r, i s n o l o n g e r

20   b e f o r e t h e j u r y a n d i t ' s n o t p a r t o f t h i s c o n d e m n a t i o n.     In

21   t h e p r e t r i a l o r d e r, t h e y s u g g e s t e d t h a t t h e y d o w a n t t o b r i n g

22   u p t h e t e m p o r a r y e a s e m e n t, a n d t h e y w a n t t o b r i n g i t u p f o r

23   t h e p e r i o d o f t i m e t h a t i t w a s p a r t o f t h i s l a w s u i t.        I

24   believe they said it's about 16 months or so.

25                 Y o u r H o n o r, o n e , w e d o n ' t t h i n k i t s h o u l d g o b e f o r e
                                                                                                           55



 1   the jury because it is definitely not part of this

 2   c o n d e m n a t i o n.   T w o , t o t h e e x t e n t t h e r e' s a n y a r g u m e n t a b o u t,

 3   W e l l, y o u d i d h a v e i t a s p a r t o f t h i s a n d d i d h a v e a c c e s s t o

 4   i t f o r 1 6 m o n t h s - - Y o u r H o n o r, b o t h c o u n s e l h a v e w o r k e d

 5   together previously and what we did was we did enter into a

 6   stipulation and a payment was made for that stipulation that

 7   allowed us to have access to that before the final

 8   determination to the jury.                         The landowners were well

 9   c o m p e n s a t e d f o r t h a t a c c e s s.     They were paid a large sum of

10   m o n e y.     What that stipulation was -- and our agreement with

11   them was, We will pay you this money so we can have access

12   and we will pay for the use of the permanent space and the

13   t e m p o r a r y e a s e m e n t s p a c e d u r i n g t h e p e n d e n c y o f t r i a l.     We'll

14   pay you a large sum of money so we can use it until the jury

15   v e r d i c t c o m e s i n a n d w e g e t t h e a c t u a l t i t l e t o t h e p r o p e r t y.

16   Both counsel worked together well and we came up with a

17   n u m b e r.    We paid it to them.                  So they've been fully

18   compensated for any use of the temporary easement during the

19   pendency of this litigation while it was a part of it.                                           While

20   i t w a s a l a r g e s u m o f m o n e y, b u t t o p u t i t i n c o n t e x t - - i t

21   w a s a l a r g e s u m o f m o n e y f o r a c c e s s, b u t t h e i r a p p r a i s a l i s

22   about 280-some dollars -- under $300.                              Y o u r H o n o r, t h e y ' v e

23   b e e n w e l l c o m p e n s a t e d f o r 1 6 m o n t h s p e r o u r s t i p u l a t i o n.

24                  A l t e r n a t i v el y , w e ' v e a l w a y s s a i d w e d i d n ' t t h i n k t h e

25   jury should ever need to get into the temporary easement and
                                                                                                         56



 1   all the issues that come from that --

 2                  T H E C O U R T:     Does the agreement they reached give you

 3   i m m e d i a t e a c c e s s?    Did it contemplate to be compensated

 4   further for it?

 5                  M R . H O L Z H E I M E R:      It was without prejudice for them to

 6   s e e k a d d i t i o n a l c o m p e n s a t i o n.

 7                  B u t , Y o u r H o n o r, t h e i r o w n e x p e r t s a n d a l l t h e i r

 8   testimony and discovery responses value the temporary space

 9   at $300.          M o n t h s a g o , w e s a i d, W e ' l l p a y y o u t h e $ 3 0 0 ; w h y i s

10   t h i s e v e n a n i s s u e?       Our expert was at 300.                I believe their

11   expert was at 287.                  In order to take one of the issues off,

12   months ago, we offered to pay them the $300.                                 It wasn't worth

13   the issue for the jury.

14                  T H E C O U R T:     O k a y.

15                  M R . H O L Z H E I M E R:      So we think they've been fully

16   c o m p e n s a t e d.

17                  Y o u r H o n o r, a g a i n, i f t h e r e' s a n i s s u e, w e ' l l p a y

18   them $300 now, and that was for five years of use.                                     This is

19   n o t a n i s s u e t h a t n e e d s t o g o t o t h e j u r y.

20                  M R . K U N Z E:     Y o u r H o n o r, I t h i n k i n l i g h t o f t h e

21   C o u r t' s r u l i n g s t o d a y o n t h e p r e d i c a t e w i t n e s s e s a n d t h e n t h e

22   n o i s e a n d v i b r a t i o n, I t h i n k i f A C P i s s t i l l w i l l i n g t o

23   stipulate to the $300, I think that removes this issue from

24   d i s a g r e e m e n t.   S o I t h i n k w e c a n s t i p u l a t e, i f t h e y' r e

25   w i l l i n g t o p a y t h e $ 3 0 0 , b a s e d o n t h e C o u r t' s r u l i n g t o d a y.
                                                                                                      57



 1                T H E C O U R T:     Thank you.

 2                Anything else then?

 3                T h e r e w a s a m o t i o n t o e x c l u d e H a r v e y' s o p i n i o n s.

 4                M R . K U N Z E:     W e w i t h d r a w t h a t b a s e d o n t h e C o u r t' s

 5   ruling earlier as well.

 6                T H E C O U R T:     I w a s g o i n g t o s a y t h e r e' s n o o p i n i o n

 7   w r i t t e n, b u t I d e c i d e d n o t t o e x c l u d e i t .

 8                A n y t h i n g e l s e t o d a y?

 9                M R . K U N Z E:     I ' m n o t a w a r e o f a n y t h i n g e l s e, Y o u r

10   H o n o r.

11                M R . H O L Z H E I M E R:   N o , Y o u r H o n o r.

12                T H E C O U R T:     I'll try to come up with -- I want to get

13   this thing right about what the Court has to decide and what

14   t h e j u r y h a s t o d e c i d e.      I've only tried one of these federal

15   c o n d e m n a t i o n c a s e s, a s I r e c a l l - - w e l l, I ' v e t r i e d t w o , o n e

16   i n N o r f o l k.   B u t I h a d a p i p e l i n e o v e r i n L o u i s a C o u n t y.

17                T H E C L E R K:     I t h i n k i t w a s O r a n g e.

18                T H E C O U R T:     H e n r y H o w e l l, I I I .

19                Pretty much, I'm used to trying them the way we did

20   i n t h e s t a t e c o u r t, b u t w e ' l l d o i t t h e w a y i t h a s t o b e

21   d o n e.

22                If you all need to get in touch with me, you can get

23   t o g e t h e r a n d w e ' l l b e a r o u n d.

24                M R . H O L Z H E I M E R:   T h a n k y o u , Y o u r H o n o r.

25                M R . K U N Z E:     T h a n k y o u , Y o u r H o n o r.
                                                                                                     58



 1                T H E C O U R T:     Thank you.

 2                (Proceedings concluded at 3:12 p.m.)

 3

 4

 5

 6

 7

 8

 9

10   "I certify that the foregoing is a correct transcript from

11   t h e r e c o r d o f p r o c e e d i n g s i n t h e a b o v e- e n t i t l e d m a t t e r.

12

13

14   /s/Sonia Ferris                                    J u l y 8 , 2 0 1 9"

15

16

17

18

19

20

21

22

23

24

25
